Exhibit 10.92

Schaumburg, IL (Hilton Garden Inn)

PURCHASE CONTRACT

between

SCHWHITE, LLC (“SELLER”)

(“SELLER”)

AND

APPLE NINE HOSPITALITY OWNERSHIP, INC.

(“BUYER”)

Dated: September 10, 2010

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

Page No.

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

ARTICLE I

 

DEFINED TERMS

 

1

 

 

 

 

 

1.1

 

Definitions

 

1

 

 

 

 

 

ARTICLE II

 

PURCHASE AND SALE; PURCHASE PRICE; PAYMENT; EARNEST MONEY DEPOSIT

 

7

 

 

 

 

 

2.1

 

Purchase and Sale

 

7

 

 

 

 

 

2.2

 

Purchase Price

 

7

 

 

 

 

 

2.3

 

Allocation

 

7

 

 

 

 

 

2.4

 

Payment

 

7

 

 

 

 

 

2.5

 

Earnest Money Deposit

 

7

 

 

 

 

 

ARTICLE III

 

REVIEW PERIOD

 

8

 

 

 

 

 

3.1

 

Review Period

 

8

 

 

 

 

 

3.2

 

Due Diligence Examination

 

9

 

 

 

 

 

3.3

 

Restoration

 

10

 

 

 

 

 

3.4

 

Seller Exhibits

 

10

 

 

 

 

 

ARTICLE IV

 

SURVEY AND TITLE APPROVAL

 

10

 

 

 

 

 

4.1

 

Survey

 

10

 

 

 

 

 

4.2

 

Title

 

10

 

 

 

 

 

4.3

 

Survey or Title Objections

 

11

 

 

 

 

 

ARTICLE V

 

TERMINATION OF MANAGEMENT AGREEMENT

 

12

 

 

 

 

 

ARTICLE VI

 

BROKERS

 

12

 

 

 

 

 

ARTICLE VII

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

12

 

 

 

 

 

7.1

 

Seller’s Representations, Warranties and Covenants

 

12

 

 

 

 

 

7.2

 

Buyer’s Representations, Warranties and Covenants

 

15

 

 

 

 

 

7.3

 

Survival

 

16

 

 

 

 

 

ARTICLE VIII

 

ADDITIONAL COVENANTS

 

16

 

 

 

 

 

8.1

 

Subsequent Developments

 

16

 

 

 

 

 

8.2

 

Operations

 

17

 

 

 

 

 

8.3

 

Third Party Consents

 

18

 

 

 

 

 

8.4

 

Employees

 

18

 

 

 

 

 

8.5

 

Estoppel Certificates

 

18

i

--------------------------------------------------------------------------------




 

 

 

 

 

8.6

 

Access to Financial Information

 

18

 

 

 

 

 

8.7

 

Bulk Sales

 

19

 

 

 

 

 

8.8

 

Indemnification

 

19

 

 

 

 

 

8.9

 

Liquor Licenses

 

22

 

 

 

 

 

ARTICLE IX

 

CONDITIONS FOR CLOSING

 

22

 

 

 

 

 

9.1

 

Buyer’s Conditions for Closing

 

22

 

 

 

 

 

9.2

 

Seller’s Conditions for Closing

 

23

 

 

 

 

 

ARTICLE X

 

CLOSING AND CONVEYANCE

 

24

 

 

 

 

 

10.1

 

Closing

 

24

 

 

 

 

 

10.2

 

Deliveries of Seller

 

24

 

 

 

 

 

10.3

 

Buyer’s Deliveries

 

25

 

 

 

 

 

ARTICLE XI

 

COSTS

 

26

 

 

 

 

 

11.1

 

Seller’s Costs

 

26

 

 

 

 

 

11.2

 

Buyer’s Costs

 

26

 

 

 

 

 

ARTICLE XII

 

ADJUSTMENTS

 

26

 

 

 

 

 

12.1

 

Adjustments

 

26

 

 

 

 

 

12.2

 

Reconciliation and Final Payment

 

28

 

 

 

 

 

12.3

 

Employees

 

28

 

 

 

 

 

ARTICLE XIII

 

CASUALTY AND CONDEMNATION

 

29

 

 

 

 

 

13.1

 

Risk of Loss; Notice

 

29

 

 

 

 

 

13.2

 

Buyer’s Termination Right

 

29

 

 

 

 

 

13.3

 

Procedure for Closing

 

29

 

 

 

 

 

ARTICLE XIV

 

DEFAULT REMEDIES

 

29

 

 

 

 

 

14.1

 

Buyer Default

 

29

 

 

 

 

 

14.2

 

Seller Default

 

30

 

 

 

 

 

14.3

 

Attorney’s Fees

 

30

 

 

 

 

 

ARTICLE XV

 

NOTICES

 

30

 

 

 

 

 

ARTICLE XVI

 

MISCELLANEOUS

 

31

 

 

 

 

 

16.1

 

Performance

 

31

 

 

 

 

 

16.2

 

Binding Effect; Assignment

 

31

 

 

 

 

 

16.3

 

Entire Agreement

 

31

 

 

 

 

 

16.4

 

Governing Law

 

31

 

 

 

 

 

16.5

 

Captions

 

31

ii

--------------------------------------------------------------------------------




 

 

 

 

 

16.6

 

Confidentiality

 

32

 

 

 

 

 

16.7

 

Closing Documents

 

32

 

 

 

 

 

16.8

 

Counterparts

 

32

 

 

 

 

 

16.9

 

Severability

 

32

 

 

 

 

 

16.10

 

Interpretation

 

32

 

 

 

 

 

16.11

 

(Intentionally Omitted)

 

32

 

 

 

 

 

16.12

 

Further Acts

 

32

 

 

 

 

 

16.13

 

Joint and Several Obligations

 

33

SCHEDULES:

 

 

Schedule 3.1

Due Diligence List

 

 

EXHIBITS:

 

 

 

Exhibit A

Legal Description of Land

Exhibit B

Environmental Reports

Exhibit C

Escrow Agreement

Exhibit D

FF&E List

Exhibit E

New Management Agreement

Exhibit F

Post-Closing Agreement

Exhibit G

Consents and Approvals

Exhibit H

Property Agreements

Exhibit I

Pending Claims or Litigation

Exhibit J

Liquor License Agreement

Exhibit K

Other Contracts

iii

--------------------------------------------------------------------------------



PURCHASE CONTRACT

          This PURCHASE CONTRACT (this “Contract”) is made and entered into as
of September 10, 2010, by and between SCHWHITE, LLC, an Indiana limited
liability company (“Seller”) with a principal office at 1000 East 80th Place,
Suite 600 North, Merrillville, Indiana 46410 and APPLE NINE HOSPITALITY
OWNERSHIP, INC., a Virginia corporation, with its principal office at 814 East
Main Street, Richmond, Virginia 23219 (“Buyer”)

RECITALS

          A. Seller is the fee simple owner of that certain hotel property
commonly known as the Hilton Garden Inn Schaumburg, located at 1191 Woodfield
Road, Schaumburg, IL 60173 (the “Hotel”) identified in on Exhibit A attached
hereto and incorporated by reference.

          B. Buyer is desirous of purchasing the Hotel from Seller, and Seller
is desirous of selling the Hotel to Buyer, for the purchase price and upon terms
and conditions hereinafter set forth.

AGREEMENT:

          NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE I
DEFINED TERMS

          1.1 Definitions. The following capitalized terms when used in this
Contract shall have the meanings set forth below unless the context otherwise
requires:

          “Additional Deposit” shall mean Five Hundred Thousand and No/100
Dollars ($500,000.00).

          “Affiliate” shall mean, with respect to Seller or Buyer, any other
person or entity directly or indirectly controlling (including but not limited
to all directors and officers), controlled by or under direct or indirect common
control with Seller or Buyer, as applicable. For purposes of the foregoing, a
person or entity shall be deemed to control another person or entity if it
possesses, directly or indirectly, the power to direct or cause direction of the
management and policies of such other person or entity, whether through the
ownership of voting securities, by contract or otherwise.

          “Appurtenances” shall mean all rights, titles, and interests of Seller
appurtenant to the Land and Improvements, including, but not limited to, (i) all
easements, rights of way, rights of ingress and egress, tenements,
hereditaments, privileges, and appurtenances in any way belonging to the Land or
Improvements, (ii) any land lying in the bed of any alley, highway, street, road
or avenue, open or proposed, in front of or abutting or adjoining the Land,
(iii) any strips or gores of real estate adjacent to the Land, and (iv) the use
of all alleys, easements and rights-of-way, if any, abutting, adjacent,
contiguous to or adjoining the Land.

-1-

--------------------------------------------------------------------------------



          “Brand” shall mean Hilton Garden Inn, the hotel brand or franchise
under which the Hotel operates.

          “Business Day” shall mean any day other than a Saturday, Sunday or
legal holiday in the state in which the Property is located.

          “Closing” shall mean the closing of the purchase and sale of the
Property pursuant to this Contract.

          “Closing Date” shall have the meaning set forth in Section 10.1.

          “Construction Plans” shall mean the construction plans, surveys, soil
reports, engineering reports, inspection reports, and other technical
descriptions and reports to the extent the same are (i) in the possession or
control of Seller and (ii) can be transferred or assigned by Seller without
default, penalty or payment of a fee or charge.

          “Deed” shall have the meaning set forth in Section 10.2(a).

          “Deposits” shall mean, all prepaid rents and deposits received by
Seller from any tenant or guest of the Property, refundable security deposits
and rental deposits received by Seller from any tenant or guest of the Property,
and all other deposits for advance reservations, banquets or future services
received by Seller from any tenant or guest of the Property, to the extent the
same is received or collected in connection with the use or occupancy of the
Improvements. “Deposits” shall exclude all reserves and/or accounts funded by
Seller, including without limitation, reserves for real property taxes, reserves
to pay insurance, reserves to cover all other potential liabilities and claims,
utility deposits, any reserves for replacement of FF&E and for capital repairs
and/or improvements.

          “Due Diligence Examination” shall have the meaning set forth in
Section 3.2.

          “Earnest Money Deposit” shall have the meaning set forth in Section
2.5(a).

          “Environmental Reports” shall mean those environmental reports and
studies relating to the Land as are listed on Exhibit B attached hereto.

          “Escrow Agent” shall have the meaning set forth in Section 2.5(a).

          “Escrow Agreement” shall have the meaning set forth in Section 2.5(b),
and shall be in the form attached hereto as Exhibit C.

          “Escrow Funds” shall have the meaning set forth in Section 8.9.

          “Exception Documents” shall have the meaning set forth in Section 4.2.

          “Existing Franchise Agreement” shall mean that certain franchise
license agreement between the Seller and the Franchisor, granting to Seller a
franchise to operate the Hotel under the Brand.

-2-

--------------------------------------------------------------------------------



          “Existing Management Agreement” shall mean that certain management
agreement between the Seller and the Manager for the operation and management of
the Hotel.

          “FF&E” shall mean all appliances, machinery, devices, fixtures,
appurtenances, equipment, furniture, furnishings and articles of tangible
personal property of every kind and nature whatsoever owned by Seller, and
located at or used in connection with the ownership, operation or maintenance of
the Real Property, but expressly excluding (i) all property owned by Seller or
any of its Affiliates not normally located at such Real Property and used, but
not exclusively, in connection with the operation of such Real Property, (ii)
all items, tangible or intangible, containing proprietary information, (iii)
computer software, except to the extent that such software is used in connection
with the operation of the Real Property and may be assigned upon assignment of a
license to Buyer, which Buyer agrees to assume, (iv) all cash in vending
machines and ATMs at the Real Property and in cash accounts in Seller’s or
Manager’s name, and (v) such other items as are specifically reserved for herein
by Seller. A current list of FF&E is attached hereto as Exhibit D.

          “FF&E Leases” shall mean, to the extent assignable by Seller without
default, penalty or payment of a fee or charge, all leases of any FF&E by Seller
and other contracts to which Seller is a party permitting the use of any FF&E at
the Improvements.

          “Financial Statements” shall have the meaning set forth in Section
3.1(b).

          “Franchisor” shall mean Hilton Inns, Inc.

          “Hotel Contracts” shall have the meaning set forth in Section 10.2(d).

          “Improvements” shall mean all buildings, structures, fixtures, parking
areas and other improvements to the Land, and all related facilities.

          “Indemnified Party” shall have the meaning set forth in Section
8.8(c)(i).

          “Indemnifying Party” shall have the meaning set forth in Section
8.8(c)(i).

          “Initial Deposit” shall have the meaning set forth in Section 2.5(a).

          “Land” shall mean, collectively, a fee simple absolute interest in the
real property more fully described in Exhibit A, which is attached hereto and
incorporated herein by reference, together with all rights (including without
limitation all air rights, mineral rights and development rights), alleys,
streets, strips, gores, waters, privileges, appurtenances, advantages and
easements belonging thereto or in any way appertaining thereto.

          “Leases” shall mean, to the extent assignable by Seller, all leases
and occupancy agreements, if any, “trade-out” agreements, advance bookings,
convention reservations, or other agreements demising space in, providing for
the use or occupancy of, or otherwise similarly affecting or relating to the use
or occupancy of, the Improvements or Land, together with all amendments,
modifications, renewals and extensions thereof, and all guaranties by third
parties of the obligations of the tenants, concessionaires or other entities
thereunder.

-3-

--------------------------------------------------------------------------------



          “Legal Action” shall have the meaning set forth in Section 8.8(c)(ii).

          “Licenses” shall mean, to the extent assignable by Seller without
default, penalty or the payment of a fee or charge, all permits, licenses,
certificates of occupancy, and other documents issued by any federal, state, or
municipal authority or by any private party related to the development,
construction, use, occupancy, operation or maintenance of the Hotel, including,
without limitation, all licenses, approvals and rights (including any and all
existing waivers of any brand standard) necessary or appropriate for the
operation of the Hotel under the Brand.

          “Liquor Licenses” shall have the meaning set forth in Section 8.9.

          “Manager” shall mean White Lodging Services Corporation, an Indiana
corporation.

          “New Franchise Agreement” shall mean the franchise license agreement
to be entered into between Buyer and the Franchisor, granting to Buyer a
franchise to operate the Hotel under the Brand on and after the Closing Date.

          “New Management Agreement” means the management agreement to be
entered into between Buyer and the Manager for the operation and management of
the Hotel on and after the Closing Date, the form of which is attached hereto as
Exhibit E.

          “Other Contracts” shall have the meaning set forth in Section 9.1.

          “Other Properties” shall have the meaning set forth in Section 9.1.

          “Pending Claims” shall have the meaning set forth in Section 7.1(e).

          “Permitted Exceptions” shall have the meaning set forth in Section
4.3.

          “Personal Property” shall mean, collectively, all of the Property
other than the Real Property.

          “PIP” shall mean a product improvement plan for the Hotel, as required
by the Manager or the Franchisor, if any.

          “Post-Closing Agreement” shall have the meaning set forth in Section
8.9 and shall be in the form attached hereto as Exhibit F.

          “Property” shall mean, collectively, (i) all of the following with
respect to the Hotel: the Real Property, FF&E, Supplies, Leases, Deposits,
Records, Service Contracts, Warranties, Licenses, FF&E Leases, Construction
Plans, Tradenames, Utility Reservations, as well as all other real, personal or
intangible property of Seller related to any of the foregoing and (ii) any and
all of the following, to the extent the same are transferable or assignable
without default, penalty or the payment of a fee or charge, that relate to or
affect in any way the design, construction, ownership, use, occupancy, leasing,
maintenance, service or operation of the Real Property, FF&E, Supplies, Leases,
Deposits, Records, Service Contracts, Warranties, Licenses, Tradenames,
Construction Plans and FF&E Lease.

-4-

--------------------------------------------------------------------------------



          “Purchase Price” shall have the meaning set forth in Section 2.2.

          “Real Property” shall mean, collectively, all Land, Improvements and
Appurtenances with respect to the Hotel.

          “Records” shall mean, to the extent the same are transferable or
assignable, all books, records, promotional material, tenant data, guest history
information (other than any such information owned exclusively by the Manager),
marketing and leasing material and forms (including but not limited to any such
records, data, information, material and forms in the form of computerized files
located at the Hotel), market studies prepared in connection with Seller’s
current annual plan and other materials, information, data, legal or other
documents or records (including, without limitation, all documentation relating
to any litigation or other proceedings, all zoning and/or land use notices,
relating to or affecting the Property, all business plans and projections and
all studies, plans, budgets and contracts related to the development,
construction and/or operation of the Hotel) owned by Seller and/or in Seller’s
possession or control, or to which Seller has access or may obtain from the
Manager, that are used in or relating to the Property and/or the operation of
the Hotel, including the Land, the Improvements or the FF&E, and proforma
budgets and projections and construction budgets and contracts related to the
development and construction of the Hotel and a list of the general contractors,
architects and engineers providing goods and/or services in connection with the
construction of the Hotel, all construction warranties and guaranties in effect
at Closing and copies of the final plans and specifications for the Hotel.

          “Review Period” shall have the meaning set forth in Section 3.1.

          “SEC” shall have the meaning set forth in Section 8.6.

          “Seller’s knowledge” shall mean the actual (and not constructive or
imputed) knowledge of Lawrence E. Burnell or Deno Yiankes.

          “Seller Liens” shall have the meaning set forth in Section 4.3.

          “Seller Parties” shall have the meaning set forth in Section 7.1(e).

          “Service Contracts” shall mean, to the extent the same are
transferable or assignable without default, penalty or the payment of a fee or
charge, all maintenance, supply, service or utility contracts or agreements in
effect as of the Closing Date.

          “Supplies” shall mean all merchandise, supplies, inventory and other
items owned by Seller and used for the operation and maintenance of guest rooms,
restaurants, lounges, swimming pools, health clubs, spas, business centers,
meeting rooms and other common areas and recreational areas located within or
relating to the Improvements, including, without limitation, all food and
beverage (alcoholic and non-alcoholic) that may legally be transferred and
assigned, inventory (opened or unopened), office supplies and stationery,
advertising and promotional materials, china, glasses, silver/flatware, towels,
linen and bedding (all of which shall be 2-par level for all suites or rooms in
the Hotel), guest cleaning, paper and other supplies, upholstery material,
engineers’ supplies, paint and painters’ supplies, employee uniforms, and all
cleaning and maintenance supplies, including those used in connection with the
swimming pools,

-5-

--------------------------------------------------------------------------------



indoor and/or outdoor sports facilities, health clubs, spas, fitness centers,
restaurants, business centers, meeting rooms and other common areas and
recreational areas.

          “Survey” shall have the meaning set forth in Section 4.1.

          “Third Party Consents” shall have the meaning set forth in Section
8.3.

          “Title Commitment” shall have the meaning set forth in Section 4.2.

          “Title Company” shall have the meaning set forth in Section 4.2.

          “Title Policy” shall have the meaning set forth in Section 4.2.

          “Title Review Period” shall have the meaning set forth in Section 4.3.

          “Tradenames” shall mean, to the extent assignable or transferable
without default, penalty or the payment of a fee or charge, all of Seller’s
interest in any telephone exchanges and numbers, trade names, trade styles,
trade marks, and other identifying material, and all variations thereof,
together with all related goodwill (it being understood and agreed that the name
of the hotel chain to which the Hotel is affiliated by franchise or license is a
protected name or registered service mark of such hotel chain and cannot be
transferred to Buyer by this Contract, provided that all such franchise,
license, and other agreements granting a right to use the name of such hotel
chain or any other trademark or trade name and all waivers of any brand standard
shall be assigned to Buyer if assignable without default, penalty or the payment
of a fee or charge).

          “Utility Reservations” shall mean Seller’s interest in the right to
receive immediately on and after Closing and continuously consume thereafter
water service, sanitary and storm sewer service, electrical service, gas service
and telephone service on and for the Land and Improvements in capacities that
are adequate continuously to use and operate the Improvements for the purposes
for which they were intended, including, but not limited to (i) any right to the
present and future use of wastewater, drainage, water and other utility
facilities to the extent such use benefits the Real Property, (ii) any
reservations of or commitments covering any such use in the future, and (iii)
any wastewater capacity reservations relating to the Real Property. Seller shall
be responsible for any requests or documents to transfer the Utility
Reservations, at Seller’s sole cost and expense.

          “Warranties” shall mean, to the assignable or transferable without
default, penalty, voiding or payment of a fee or charge, all warranties,
guaranties, indemnities and claims for the benefit of Seller with respect to the
Hotel, the Property or any portion thereof, including, without limitation, all
warranties and guaranties of the development, construction, completion,
installation, equipping and furnishing of the Hotel, and all indemnities, bonds
and claims of Seller related thereto and available as of Closing.

-6-

--------------------------------------------------------------------------------



ARTICLE II
PURCHASE AND SALE; PURCHASE PRICE; PAYMENT;
EARNEST MONEY DEPOSIT

          2.1 Purchase and Sale. Seller agrees to sell and convey to Buyer or
its assigns, and Buyer or its assigns agrees to purchase from Seller, the
Property, in consideration of the Purchase Price and upon the terms and
conditions hereof. All of the Property shall be conveyed, assigned, and
transferred to Buyer at Closing, free and clear of all mortgages, liens,
franchises (other than any hotel franchises assumed by Buyer), security
interests, prior assignments or conveyances, conditions, restrictions,
rights-of-way, easements, encumbrances, encroachments, claims and other matters
affecting title or possession, except for the Permitted Exceptions.

          2.2 Purchase Price. Buyer agrees to pay, and Seller agrees to accept,
as consideration for the conveyance of the Property, subject to the adjustments
provided for in this Contract, the amount of TWENTY MILLION FIVE HUNDRED
THOUSAND and No/100 Dollars ($20,500,000.00) (the “Purchase Price”).

          2.3 Allocation. Buyer and Seller shall attempt to agree, prior to the
expiration of the Review Period, on an allocation of the Purchase Price among
Real Property, tangible Personal Property and intangible property related to the
Property. In the event Buyer and Seller do not agree, each party shall be free
to allocate the Purchase Price to such items as they deem appropriate, subject
to and in accordance with applicable laws.

          2.4 Payment. The portion of the Purchase Price, less the Earnest Money
Deposit, to the extent that Buyer elects to have it applied against the Purchase
Price (as provided below), less the Escrow Funds, shall be paid to Seller in
cash, certified funds or wire transfer, at the Closing of the Property. At the
Closing, the Earnest Money Deposit, shall, at Buyer’s election, be returned to
Buyer or shall be paid over to Seller by Escrow Agent to be applied to the
portion of the Purchase Price on behalf of Buyer and the Escrow Funds shall be
deposited into an escrow account pursuant to the Post-Closing Agreement as
contemplated by Section 8.9.

          2.5 Earnest Money Deposit.

                    (a) Within three (3) Business Days after the full execution
and delivery of this Contract, Buyer shall deposit the sum of Three Hundred
Thousand and No/100 Dollars ($300,000.00) in cash, certified bank check or by
wire transfer of immediately available funds (the “Initial Deposit”) with the
Title Company, as escrow agent (“Escrow Agent”), which sum shall be held by
Escrow Agent as earnest money. If, pursuant to the provisions of Section 3.1 of
this Contract, Buyer elects to terminate this Contract at any time prior to the
expiration of the Review Period, then the Escrow Agent shall return the Earnest
Money Deposit to Buyer promptly upon written notice to that effect from Buyer.
If Buyer does not elect to terminate this Contract on or before the expiration
of the Review Period, Buyer shall, prior to the expiration of the Review Period,
deposit the Additional Deposit with the Escrow Agent. The Initial Deposit and
the Additional Deposit, and all interest accrued thereon, shall hereinafter be
referred to as the “Earnest Money Deposit.”

-7-

--------------------------------------------------------------------------------



                    (b) The Earnest Money Deposit shall be held by Escrow Agent
subject to the terms and conditions of an Escrow Agreement dated as of the date
of this Contract entered into by Seller, Buyer and Escrow Agent (the “Escrow
Agreement”). The Earnest Money Deposit shall be held in an interest-bearing
account in a federally insured bank or savings institution reasonably acceptable
to Seller and Buyer, with all interest to accrue to the benefit of the party
entitled to receive it and to be reportable by such party for income tax
purposes; provided, however, to the extent that Buyer instructs the Escrow Agent
to apply the Earnest Money Deposit toward the Purchase Price in accordance with
Section 2.4, interest shall be deemed to have accrued to the benefit of Buyer
and be reportable by Buyer for income tax purposes.

ARTICLE III
REVIEW PERIOD

          3.1 Review Period. Buyer shall have a period through 6:00 p.m. Eastern
Time on the date that is forty-five (45) days after the date of this Contract,
unless a longer period of time is otherwise provided for in this Contract (the
“Review Period”), to evaluate the legal, title, survey, construction, physical
condition, structural, mechanical, environmental, economic, permit status,
franchise status, financial and other documents and information related to the
Property. Within five (5) Business Days following the date of this Contract,
Seller, at Seller’s sole cost and expense, will deliver, or cause the Manager to
deliver to Buyer to the extent the same are in the possession or control of
Seller for Buyer’s review, to the extent not previously delivered to Buyer,
true, correct and complete copies of the following, together with all
amendments, modifications, renewals or extensions thereof:

                    (a) All Warranties and Licenses relating to the Hotel or any
part thereof;

                    (b) Income and expense statements and budgets for the Hotel,
for the current year to date and each of the three (3) prior fiscal years (the
“Financial Statements”), and Seller shall provide to Buyer copies of all income
and expense statements generated by Seller or any third party and in Seller’s
possession or control that relate to the operations of the Hotel and that
contain information not included in the financial statements, if any, provided
to Buyer by the Manager, provided that Seller also agrees to provide to Buyer’s
auditors and representatives all financial and other information necessary or
appropriate for preparation of audited financial statements for Buyer and/or its
Affiliates as provided in Section 8.6, below;

                    (c) All real estate and personal property tax statements
with respect to the Hotel and notices of appraised value for the Real Property
for the current year (if available) and each of the three (3) calendar years
prior to the current year;

                    (d) All Construction Plans (regardless of whether the same
can be transferred or assigned), the most recent title policies, reports or
commitments, current zoning information and marketing and economic data relating
to the Hotel and the construction thereof, as well as copies of the most recent
environmental reports, topographical, boundary or “as built” surveys,
engineering reports, subsurface studies and other Construction Plans relating to
or affecting the Hotel.

-8-

--------------------------------------------------------------------------------



                    (e) All FF&E Leases, Services Contracts, Leases and, if
applicable, a schedule of such Leases of space in the Hotel, and all agreements
for real estate commissions, brokerage fees, finder’s fees or other compensation
payable by Seller in connection therewith;

                    (f) All notices received from governmental authorities in
connection with the Hotel and all other notices received from governmental
authorities received at any time that relate to any noncompliance or violation
of law that has not been corrected.

                    (g) Any other information described on Schedule 3.1 attached
hereto.

          Seller shall, upon request of Buyer, make available to Buyer and
Buyer’s representatives and agents, for inspection and copying during normal
business hours, Records located at Seller’s corporate offices, and Seller agrees
to provide Buyer copies of all other reasonably requested information that is in
the possession and control of Seller and relevant to the management, operation,
use, occupancy or leasing of or title to the applicable Hotel and the plans
specifications for development of the Hotel. Notwithstanding any contrary
provision of this Contract, such materials shall, at Seller’s election, be
placed in an e-room to which Buyer shall have secured access and subject to the
provisions of Section 16.6.

          At any time during the Review Period, Buyer may, in its sole and
absolute discretion, elect not to proceed with the purchase of the Property for
any reason whatsoever by giving written notice thereof to Seller, in which
event: (i) the Earnest Money Deposit shall be promptly returned by Escrow Agent
to Buyer, (ii) this Contract shall be terminated automatically, (iii) all
materials supplied by Seller to Buyer shall be returned promptly to Seller, and
(iv) both parties will be relieved of all other rights, obligations and
liabilities hereunder, except for the parties’ obligations pursuant to Sections
3.3 and 16.6 below. Upon Buyer’s election to terminate this Contract in
accordance to this or any other provision herein, upon the request of Seller and
reimbursement to Buyer for the cost thereof, Buyer shall deliver to Manager
copies of all third-party reports and studies obtained by Buyer and relating to
the Property. All such reports and studies shall be delivered by Buyer without
representation or warranty as to accuracy.

          3.2 Due Diligence Examination. At any time during the Review Period,
and thereafter through Closing of the Property, Buyer and/or its representatives
and agents shall have the right to enter upon the Property at all reasonable
times and after providing reasonable notice to Seller for the purposes of
reviewing all Records except such materials that are available in the e-room,
and other reasonably requested data, documents and/or information relating to
the Property and conducting such surveys, appraisals, engineering tests, soil
tests (including, without limitation, Phase I and Phase II environmental site
assessments), inspections of construction and other inspections and other
studies as Buyer deems reasonable and necessary or appropriate to evaluate the
Property (the “Due Diligence Examination”). Seller shall have the right to have
its designated representative present during Buyer’s physical inspections of its
Property, provided that failure of Seller to do so shall not prevent Buyer from
exercising its due diligence, review and inspection rights hereunder. Buyer
agrees to exercise reasonable care when visiting the Property, in a manner which
shall not materially adversely affect the operation of the Property. Prior to
such inspections, Buyer and its representatives shall be covered by a policy of
insurance (which may be a master or umbrella policy) insuring Buyer, Buyer’s
agents, Manager and Seller, against any and all liability arising out of Buyer’s
or Buyer’s agents’ entry upon and inspection of

-9-

--------------------------------------------------------------------------------



the Property, including, without limitation, any loss or damage to the Property,
with coverage in the amount of not less than Two Million Dollars ($2,000,000)
per occurrence. All policies of insurance shall name Manager and Seller as
additional insureds and shall be primary, for occurrences related to entry on
the Property by Buyer and its agents. Buyer shall provide a certificate of such
insurance coverage to Manager.

          3.3 Restoration. Buyer covenants and agrees not to damage or destroy
any portion of the Property in conducting its examinations and studies of the
Property during the Due Diligence Examination. To the extent that, in connection
with its investigations, Buyer or its agents, representatives or contractors,
damages or disturbs the Property, Buyer shall be responsible for returning the
same to substantially the same condition that existed immediately prior to such
damage or disturbance. To the extent that Seller elects, in its sole discretion,
to undertake the restoration of the Property damaged by Buyer or its agents,
representatives or contractors, Buyer shall reimburse Seller for the reasonable
costs of such restoration provided that Seller has notified Buyer of the actions
proposed to be taken by Seller and the anticipated cost thereof prior to Seller
commencing such restoration. The preceding sentence notwithstanding, Seller
shall have no obligation to notify Buyer (and Buyer shall not be relieved of its
obligation to reimburse Seller) prior to undertaking restoration of a Property
if Seller determines, in its reasonable judgment, that immediate remediation is
or may be required to prevent injury to persons or the Property. In addition,
Buyer shall indemnify, defend and hold harmless Seller and Manager from and
against any and all expense, loss or damage (including, without limitation,
reasonable attorneys’ fees) which Seller (as owner of the Property) or Manager
(as manager) may incur as a result of any act or omission of Buyer or its agents
in connection with any such inspections. The foregoing indemnification agreement
shall survive the termination of this Contract or the Closing hereunder, as
applicable, for a period of one year.

          3.4 Seller Exhibits. Buyer shall have until the end of the Review
Period to review and approve the information on Exhibits B, D, G, H, and I. In
the event Buyer does not approve any such Exhibit or the information contained
therein, Buyer shall be entitled to terminate this Contract by notice to Seller
and the Earnest Money Deposit shall be returned to Buyer and both parties shall
be relieved of all rights, obligations and liabilities hereunder except for the
parties’ obligations pursuant to Sections 3.3 and 16.6.

ARTICLE IV
SURVEY AND TITLE APPROVAL

          4.1 Survey. Seller has delivered to Buyer copies of the most recent
surveys of the Real Property. In the event that an update of the survey or a new
survey (such updated or new surveys being referred to as the “Survey”) are
desired by Buyer, then Buyer shall be responsible for all costs related thereto.
In the event that Buyer shall arrange for the preparation of any survey for the
Real Property, Buyer agrees to instruct the surveyor preparing such survey to
deliver copies to (i) Ann Bowman at the address provided in Article XV and (ii)
Anne-Therese Bechamps, at Venable LLP, 210 Allegheny Avenue, Towson, Maryland
21204, atbechamps@venable.com.

          4.2 Title. Seller has delivered to Buyer its existing title insurance
policy, for its Real Property. During the Review Period, Buyer shall have
obtained at its sole cost and expense (i) a

-10-

--------------------------------------------------------------------------------



title commitment (the “Title Commitment”) issued by Chicago Title Company, Attn:
Debby Moore, 5501 LBJ Freeway, Ste. 200, Dallas, Texas 75240 (the “Title
Company”) for the most recent standard form of owner’s policy of title insurance
in the state in which the Real Property is located, covering the Real Property,
setting forth the current status of the title to the Real Property, showing all
liens, claims, encumbrances, easements, rights of way, encroachments,
reservations, restrictions and any other matters affecting the Real Property;
and (ii) true, complete, legible and, where applicable, recorded copies of all
documents and instruments (the “Exception Documents”) referred to or identified
in the Title Commitment, including, but not limited to, all deeds, lien
instruments, leases, plats, surveys, reservations, restrictions, and easements
affecting the Real Property. Buyer’s obligations under this Contract are
conditioned upon Buyer being able to obtain, at its sole cost and expense, for
the Real Property an Owner’s Policy of Title Insurance on the most recent form
of ALTA (where available) owner’s policy available in the state in which the
Land is located, (collectively, the “Title Policy”) consistent in all material
respects with the Title Commitment. Buyer agrees to instruct the Title Company
to deliver copies of the Title Commitment and Exception Documents to (i) Ann
Bowman and (ii) Anne-Therese Bechamps as provided in Section 4.1.

          4.3 Survey or Title Objections. If Buyer discovers any title or survey
matter which is objectionable to Buyer, Buyer may provide Seller with written
notice of its objection to same. Any contrary provisions of Article XV
concerning what does or does not constitute delivery notwithstanding, Buyer
shall provide and Seller must actually receive, any notice of objections on or
before the fifth (5th) day prior to the expiration of the Review Period (the
“Title Review Period”). If Seller has not actually received a written notice of
objection to any such matter set forth in the Survey or Title Commitment prior
to the expiration of the Title Review Period, it shall be conclusively assumed
that Buyer has approved same. If Buyer disapproves any condition of title,
survey or other matters by written objection to Seller on or before the
expiration of the Title Review Period, Seller shall elect either to attempt to
cure or not cure any such item and shall notify Buyer of its election by written
notice within five (5) days after its receipt of notice from Buyer setting forth
title or survey objection. If Seller commits in writing to attempt to cure any
such item, then Seller shall be given until the Closing Date to cure any such
defect. In the event Seller shall fail to cure a defect which Seller has
committed in writing to cure prior to Closing, or if a new title defect arises
after the date of Buyer’s Title Commitment or Survey, as applicable, but prior
to Closing, then Buyer may elect, in Buyer’s sole and absolute discretion: (i)
to waive such objection and proceed to Closing, or (ii) to terminate this
Contract and receive a return of the Earnest Money Deposit. The items shown on
the Title Commitment which are not objected to by Buyer as set forth above
(other than exceptions and title defects arising after the Title Review Period
and other than those standard exceptions which are ordinarily and customarily
omitted in the state in which the applicable Hotel is located, so long as Seller
provides the appropriate owner’s affidavit, gap indemnity or other documentation
reasonably required by the Title Company for such omission) are hereinafter
referred to as the “Permitted Exceptions.” In no event shall Permitted
Exceptions include liens, or documents evidencing liens, securing any
indebtedness (including vehicle or FF&E leases or financing arrangements) any
mechanics’ or materialmen’s liens or any claims or potential claims therefor
covering the Property or any portion thereof (“Seller Liens”), each of which
shall be paid in full by Seller and released at Closing, except to the extent
caused by Buyer. If a vehicle or FF&E lease or other financing cannot be
released at Closing, Seller shall credit Buyer at Closing with the amount
necessary to fully pay off such lease or financing over its term.

-11-

--------------------------------------------------------------------------------



ARTICLE V
MANAGEMENT AGREEMENT AND FRANCHISE AGREEMENT

                    (a) At or prior to the Closing, Seller shall terminate the
Existing Management Agreement and the Existing Franchise Agreement, and Seller
shall be solely responsible for all claims and liabilities arising thereunder
on, prior to or following the Closing Date, except termination or similar fees,
which shall be paid by Buyer. Seller shall be responsible for paying all costs
related to the termination of the Existing Management Agreement and Buyer shall
be responsible for paying all reasonable and actual costs of the Franchisor
related to the assignment or termination, as applicable, of the Existing
Franchise Agreement.

                    (b) At Closing, Buyer shall enter into the New Management
Agreement in the form attached as Exhibit E and the New Franchise Agreement,
effective as of the Closing Date, containing terms and conditions acceptable to
Buyer (including, without limitation, such terms and conditions as may be
required to accommodate Buyer’s and/or Buyer’s Affiliates’ REIT structure).

                    (c) Seller shall use best efforts to promptly provide all
information required by the Franchisor in connection with the New Franchise
Agreement. Prior to the expiration of the Review Period, Buyer and Franchisor
shall agree on the form and substance of the New Franchise Agreement. Except as
otherwise provided in this Contract, the New Franchise Agreement shall contain
such terms and conditions as are acceptable to Buyer in its sole and absolute
discretion.

ARTICLE VI
BROKERS

          Seller and Buyer each represents and warrants to the other that it has
not engaged any broker, finder or other party in connection with the transaction
contemplated by this Contract. Buyer and Seller each agree to save and hold the
other harmless from any and all losses, damages, liabilities, costs and expenses
(including, without limitation, attorneys’ fees) involving claims made by any
other agent, broker, or other person by or through the acts of Buyer or Seller,
respectively, in connection with this transaction.

ARTICLE VII
REPRESENTATIONS, WARRANTIES AND COVENANTS

          7.1 Seller’s Representations, Warranties and Covenants. Seller hereby
represents, warrants and covenants to Buyer as follows:

                    (a) Authority; No Conflicts. Seller is a limited liability
company duly formed, validly existing and in good standing in the State of
Indiana. Seller has obtained all necessary consents to enter into and perform
this Contract and is fully authorized to enter into and perform this Contract
and to complete the transactions contemplated by this Contract. No consent or
approval of any person, entity or governmental authority is required for the
execution, delivery or performance by Seller of this Contract, except as set
forth in Exhibit G, and this Contract is hereby binding and enforceable against
Seller. Neither the execution nor the performance of, or compliance with, this
Contract by Seller has resulted, or will result, in any

-12-

--------------------------------------------------------------------------------



violation of, or default under, or acceleration of, any obligation under any
articles of organization, limited liability company agreement or regulations, or
other organizational documents and under any, mortgage indenture, lien
agreement, promissory note, contract, or permit, or any judgment, decree, order,
restrictive covenant, statute, rule or regulation, applicable to Seller, or to
the Hotel, except as set forth in Exhibit G.

                    (b) FIRPTA. Seller is not a foreign corporation, foreign
partnership, foreign trust or foreign estate (as those items are defined in the
Internal Revenue Code and Income Tax Regulations).

                    (c) Bankruptcy. Neither Seller, nor, to Seller’s knowledge,
any of its members, is insolvent or the subject of any bankruptcy proceeding,
receivership proceeding or other insolvency, dissolution, reorganization or
similar proceeding.

                    (d) Property Agreements. A complete list of all FF&E Leases,
Service Contracts and Leases (other than those entered into by the Manager on
its own behalf) used in or otherwise relating to the operation and business of
the Hotel is attached hereto as Exhibit H. The assets constituting the Property
to be conveyed to Buyer hereunder constitute all of the property and assets of
Seller (other than that of the Manager) used in connection with the operation
and business of the Hotel. The Service Contracts, Leases, Warranties and FF&E
Leases disclosed on Exhibit H or to be delivered to Buyer pursuant to Section
3.1 are in full force and effect, and to Seller’s knowledge, no default has
occurred and is continuing thereunder and no circumstances exist which, with the
giving of notice, the lapse of time or both, would constitute such a default. No
party has any right or option to acquire the Hotel or any portion thereof, other
than Buyer.

                    (e) Pending Claims. There are no (i) claims, demands,
litigation, proceedings or governmental investigations pending or to Seller’s
knowledge threatened, against Seller, the Manager or any Affiliate of any of
them (collectively, “Seller Parties”) or related to the business or assets of
the Hotel, except as set forth on Exhibit I attached hereto and incorporated
herein by reference, (ii) special assessments or extraordinary taxes except as
set forth in the Title Commitment or (iii) pending or threatened condemnation or
eminent domain proceedings which would affect the Property or any part thereof.
To Seller’s knowledge, there are no other: pending arbitration proceedings or
unsatisfied arbitration awards, or judicial proceedings or orders respecting
awards, which might become a lien on the Property or any portion thereof,
pending unfair labor practice charges or complaints, unsatisfied unfair labor
practice orders or judicial proceedings or orders with respect thereto, pending
charges or complaints with or by city, state or federal civil or human rights
agencies, unremedied orders by such agencies or judicial proceedings or orders
with respect to obligations under city, state or federal civil or human rights
or antidiscrimination laws or executive orders affecting the Hotel, or other
pending, actual or, to Seller’s knowledge, threatened litigation claims,
charges, complaints, petitions or unsatisfied orders by or before any
administrative agency or court which affect the Hotel or might become a lien on
the Hotel (collectively, the “Pending Claims”).

                    (f) Environmental. Seller has received no written notice
that the Real Property is in violation of any Federal, State or local laws
governing the storage, release or

-13-

--------------------------------------------------------------------------------



disposal of any hazardous waste, contaminants, oil, radioactive or other
hazardous material on the Real Property, or any portion thereof; and to Seller’s
knowledge, except as otherwise disclosed in the Environmental Reports included
on Exhibit B hereto, copies of which shall be made available to Buyer, the Real
Property is free from any such hazardous waste, contaminants, oil, radioactive
and other hazardous materials, except for amounts of any such materials as are
reasonably necessary for the maintenance, repair and operation of the Hotel on
the Real Property and which are stored, maintained and used in accordance with
applicable law.

                    (g) Title and Liens. Except for Seller Liens to be released
at Closing, to Seller’s knowledge, Seller has good and marketable fee simple
absolute title to the Real Property, subject only to the Permitted Exceptions.
Except for the FF&E subject to the FF&E Leases and any applicable Permitted
Exceptions, to Seller’s knowledge, Seller has good and marketable title to the
Personal Property, free and clear of all liens, claims, encumbrances or other
rights whatsoever (other than the Seller Liens which must be released at
Closing), and there are no other liens, claims, encumbrances or other rights
pending or of which any Seller Party has received notice or which are otherwise
known to any Seller Party related to any other Personal Property.

                    (h) Utilities. All appropriate utilities, including sanitary
and storm sewers, water, gas, telephone, cable and electricity, are, to Seller’s
knowledge, currently sufficient and available to service the Hotel and all
installation, connection or “tap-on”, usage and similar fees have been paid.

                    (i) Licenses, Permits and Approvals. Seller has not received
any written notice, and Seller has no knowledge that the Property fails to
comply with all applicable licenses, permits and approvals and federal, state or
local statutes, laws, ordinances, rules, regulations, requirements and codes
including, without limitation, those regarding zoning, land use, building, fire,
health, safety, environmental, subdivision, water quality, sanitation controls
and the Americans with Disabilities Act, and similar rules and regulations
relating and/or applicable to the ownership, use and operation of the Property
as it is now operated. To Seller’s knowledge, (i) Seller has received all
licenses, permits and approvals required or needed for the lawful conduct,
occupancy and operation of the business of the Hotel, and (ii) each applicable
license and permit is in full force and effect, and will, if assignable or
transferable as provided in this Contract, be received and in full force and
effect as of the Closing. No licenses, permits or approvals necessary for the
lawful conduct, occupancy or operation of the business of the Hotel, to Seller’s
knowledge, requires any approval of a governmental authority for transfer of the
Property except as set forth in Exhibit G.

                    (j) Financial Statements. Seller has delivered copies of all
material (i) Financial Statements for the Hotel, (ii) operating statements
prepared by the Manager for the Hotel, and (iii) monthly financial statements
prepared by the Manager for the Hotel. Each of such statements is, to Seller’s
knowledge, complete and accurate in all material respects and, except in the
case of budgets prepared in advance of the applicable operating period to which
such budgets relate, fairly presents the results of operations of the Hotel for
the respective periods represented thereby. Seller has relied upon the Financial
Statements in connection with its ownership and operation of the Hotel, and
there are no independent audits or financial

-14-

--------------------------------------------------------------------------------



statements prepared by third parties relating to the operation of the Hotel
other than the Financial Statements prepared by or on behalf of the Manager.

                    (k) Employees. All employees employed at the Hotel are the
employees of the Manager. There are, to Seller’s knowledge, no (i) unions
organized at the Hotel, (ii) union organizing attempts, strikes, organized work
stoppages or slow downs, or any other labor disputes pending or threatened with
respect to any of the employees at the Hotel, or (iii) collective bargaining or
other labor agreements to which Seller or the Manager or the Hotel is bound with
respect to any employees employed at the Hotel.

                    (l) Operations. The Hotel has at all times been operated by
Manager in substantial compliance with all applicable laws, rules, regulations,
ordinances and codes.

                    (m) Construction of Hotel.

                              (i) To Seller’s knowledge, the Hotel has been
constructed in a good and workmanlike manner without encroachments except as
noted on the Survey and in accordance in all material respects with the
Construction Plans. To Seller’s knowledge, the Hotel has received all building
permits and certificates of occupancy necessary for the operation thereof, and
is in compliance with applicable zoning, platting, subdivision, health, safety
and similar laws, rules, regulations, ordinances and codes.

                              (ii) To the best of Seller’s knowledge, the
Personal Property is in good condition and operating order.

                    (n) Liability for Breach of Seller Representations. Buyer
shall give written notice to Seller if it determines that Seller has breached
any representation or warranty made in this Section 7.1. If, as a consequence of
such breach, Buyer shall have suffered a loss or incurred damages, then Seller
shall be liable to Buyer for payment of such damages. The preceding sentence
notwithstanding, in no event shall the liability of Seller with respect to
breaches of any representations or warranties made in this Section 7.1 exceed,
in the aggregate, the sum of ten percent (10%) of the Purchase Price.

                    (o) Disclaimer of Express or Implied Representations. Except
as otherwise expressly provided in this Contract, Seller disclaims the making of
any representations or warranties, express or implied, regarding the Property or
matters affecting the Property.

          7.2 Buyer’s Representations, Warranties and Covenants. Buyer
represents, warrants and covenants:

                    (a) Authority. Buyer is a corporation duly formed, validly
existing and in good standing in the Commonwealth of Virginia. Buyer has
received or will have received during the Review Period all necessary
authorization of the Board of Directors of Buyer to complete the transactions
contemplated by this Contract. No other consent or approval of any person,
entity or governmental authority is required for the execution, delivery or
performance by Buyer of this Contract, and this Contract is hereby binding and
enforceable against Buyer.

-15-

--------------------------------------------------------------------------------



                    (b) Bankruptcy. Buyer is not insolvent nor the subject of
any bankruptcy proceeding, receivership proceeding or other insolvency,
dissolution, reorganization or similar proceeding.

                    (c) Buyer’s Independent Investigations. Pursuant to the
terms of this Contract, Seller has agreed to give Buyer the opportunity to
investigate all physical aspects of the Property, and to make all such
independent inspections and/or investigations of the Property, as Buyer deems
necessary or desirable. Buyer acknowledges that it has entered into this
Contract with the intention of making and relying upon its own investigation or
that of third parties with respect to the physical, environmental, economic and
legal condition of the Property.

                    (d) No Reliance. SUBJECT ONLY TO THE EXPRESS COVENANTS,
REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN MADE BY SELLER FOR THE BENEFIT
OF BUYER: IN ENTERING INTO THIS CONTRACT, BUYER HAS NOT RELIED ON ANY
REPRESENTATION, WARRANTY, PROMISE OR STATEMENT, EXPRESS OR IMPLIED, OF SELLER OR
ANYONE (INCLUDING MANAGER) ACTING FOR OR ON BEHALF OF SELLER; AND THAT, AS A
MATERIAL INDUCEMENT TO THE EXECUTION AND DELIVERY OF THIS CONTRACT BY SELLER,
BUYER ACKNOWLEDGES THAT THE PROPERTY WILL BE ACQUIRED BY BUYER IN ITS “AS IS”
CONDITION, WITH ALL FAULTS.

                    (e) Liability for Breach of Buyer Representations. Seller
shall give written notice to Buyer if it determines that Buyer has breached any
representation or warranty made in this Section 7.2. If, as a consequence of
such breach, Seller shall have suffered a loss or incurred damages, then Buyer
shall be liable to Seller for payment of damages. The preceding sentence
notwithstanding, in no event shall the liability of Buyer with respect to
breaches of any representations or warranties made in this Section 7.2 exceed,
in the aggregate, the sum of ten percent (10%) of the Purchase Price.

                    (f) Seller Representations Deemed Waived. To the extent that
Buyer has actual (not imputed or constructive) knowledge, prior to Closing, that
any of Seller’s representations or warranties are inaccurate, untrue, or
incorrect and Buyer proceeds to close hereunder, then such misrepresentation or
breach of warranty shall be deemed waived by Buyer.

          7.3 Survival. All of the representations and warranties are true,
correct and complete in all material respects as of the date hereof and the
statements set forth therein (without qualification or limitation as to a
party’s knowledge thereof except as expressly provided for in this Article VII)
shall be true, correct and complete in all material respects as of the Closing
Date. The representations and warranties made herein shall survive Closing for a
period of one (1) year and shall not be deemed to merge into or be waived by the
Deed.

ARTICLE VIII
ADDITIONAL COVENANTS

          8.1 Subsequent Developments. After the date of this Contract and until
the Closing Date, Seller shall use best efforts to keep Buyer fully informed of
all subsequent developments of which Seller has knowledge (“Subsequent
Developments”) which would cause any of Seller’s

-16-

--------------------------------------------------------------------------------



representations or warranties contained in this Contract to be no longer
accurate in any material respect.

          8.2 Operations. From and after the date hereof through the Closing on
the Property, Seller shall substantially comply with the Existing Management
Agreement and the Existing Franchise Agreement and keep the same in full force
and effect and shall perform and comply with all of the following subject to and
in accordance with the terms of such agreements:

                    (a) Continue to maintain the Property generally in
accordance with prudent business practices and pursuant to and in substantial
compliance with the Existing Management Agreement and the Existing Franchise
Agreement, including, without limitation, (i) using reasonable efforts to keep
available the services of all present employees at the Hotel and to preserve its
relations with guests, suppliers and other parties doing business with Seller
with respect to the Hotel, (ii) accepting booking contracts for the use of the
Hotel’s facilities retaining such bookings in accordance with the terms of the
Existing Management Agreement and the Existing Franchise Agreement, (iii)
maintaining the current level of advertising and other promotional activities
for the Hotel’s facilities, (iv) maintaining the present level of insurance with
respect to the Hotel in full force and effect until the Closing Date for the
Hotel and (v) remaining in compliance in all material respects with all current
Licenses;

                    (b) Keep, observe, and perform in all material respects all
its obligations under and pursuant to the Leases, the Service Contracts, the
FF&E Leases, the Existing Management Agreement, the Existing Franchise
Agreement, the Construction Plans, the Warranties and all other applicable
contractual arrangements relating to the Hotel;

                    (c) Not cause or permit the removal of FF&E from the Hotel
except for the purpose of discarding worn and valueless items that have been
replaced with FF&E of equal or better quality; timely make all repairs,
maintenance, and replacements to keep all FF&E and all other Personal Property
and all Real Property in good operating condition; keep and maintain the Hotel
in a good state of repair and condition, reasonable and ordinary wear and tear
excepted; and not commit waste of any portion of the Hotel;

                    (d) Maintain the levels and quality of the Personal Property
generally at the levels and quality existing on the date hereof and keep
merchandise, supplies and inventory adequately stocked, consistent with good
business practice, as if the sale of the Hotel hereunder were not to occur,
including, without limitation, maintaining linens and bath towels at least at a
2-par level for all suites or rooms of the Hotel;

                    (e) Advise Buyer promptly of any litigation, arbitration, or
administrative hearing before any court or governmental agency concerning or
affecting the Hotel which is instituted or threatened after the date of this
Contract or if any representation or warranty contained in this Contract shall
become false;

                    (f) Not take, or purposefully omit to take, any action that
would have the effect of violating any of the representations, warranties,
covenants or agreements of Seller contained in this Contract;

-17-

--------------------------------------------------------------------------------



                    (g) Pay or cause to be paid all taxes, assessments and other
impositions levied or assessed on the Hotel or any part thereof prior to the
delinquency date, and comply with all material federal, state, and municipal
laws, ordinances, regulations and orders relating to the Hotel;

                    (h) Not sell or assign, or enter into any agreement to sell
or assign, or create or permit to exist any lien or encumbrance (other than a
Permitted Exception) on, the Property or any portion thereof except agreements
with guests in the ordinary course of business; and

                    (i) Except as described in this Contract, not allow any
permit, receipt, license, franchise or right currently in existence with respect
to the operation, use, occupancy or maintenance of the Hotel to expire, be
canceled or otherwise terminated.

          Neither Seller nor Manager shall, without first obtaining the written
approval of Buyer, which approval shall not be unreasonably withheld, enter into
any new FF&E Leases, Service Contracts, Leases or other contracts or agreements
related to the Hotel other than agreements with guests in the ordinary course of
business, or extend any existing agreements, unless such agreements (x) can be
terminated, without payment or penalty, upon thirty (30) days’ prior notice or
(y) will expire prior to the Closing Date.

          8.3 Third Party Consents. Prior to the Closing Date, Seller shall, at
its expense, (i) obtain any and all third party consents and approvals (x)
required in order to transfer the Hotel to Buyer, or (y) which, if not obtained,
would materially adversely affect the operation of the Hotel, including, without
limitation, all consents and approvals referred to on Exhibit G and (ii) use
best efforts to obtain all other third party consents and approvals (all of such
consents and approvals in (i) and (ii) above being referred to collectively as,
the “Third Party Consents”).

          8.4 Employees. Upon reasonable prior notice to Seller by Buyer, Buyer
and its employees, representatives and agents shall have the right to
communicate with Seller’s staff, and, subject to the approval of the Manager,
the following persons on the Hotel staff and the Manager’s staff: the general
manager, the director of sales, and the director of engineering, at any time
before Closing and in the presence of a Seller-designated representative. Buyer
covenants and agrees that it shall not interfere with the operations of the
Hotel while engaging in such communications, and further agrees that no such
communications shall materially or adversely affect the operation of the
Property or the Existing Management Agreements.

          8.5 Estoppel Certificates. If requested in writing by Buyer not less
than twenty (20) days prior to Closing, Seller shall obtain from (i) each tenant
under any Lease affecting the Hotel (but not from current or prospective
occupants or guests of hotel rooms and suites within the Hotel) and (ii) each
lessor under any FF&E Lease for the Hotel identified by Buyer as a material FF&E
Lease, the estoppel certificates substantially in the forms provided by Buyer to
Seller, and deliver to Buyer not less than five (5) days before the Closing.

          8.6 Access to Financial Information. Buyer’s representatives shall
have access to, and Seller and its Affiliates shall cooperate with Buyer and
furnish upon request, all financial and other information relating to the
Hotel’s operations to the extent necessary to enable Buyer’s representatives to
prepare audited financial statements in conformity with Regulation S-X of the

-18-

--------------------------------------------------------------------------------



Securities and Exchange Commission (the “SEC”) and other applicable rules and
regulations of the SEC and to enable them to prepare a registration statement,
report or disclosure statement for filing with the SEC on behalf of Buyer or its
Affiliates, whether before or after Closing with respect to the transaction
contemplated by this Contract and regardless of whether such information is
included in the Records to be transferred to Buyer hereunder. Seller shall also
provide to Buyer’s representative a signed representation letter in form and
substance reasonably acceptable to Seller sufficient to enable an independent
public accountant to render an opinion on the financial statements related to
the Hotel. Buyer will reimburse Seller for costs reasonably incurred by Seller
to comply with the requirements of the preceding sentence to the extent that
Seller is required to incur costs not in the ordinary course of business for
third parties to provide such representation letters. The provisions of this
Section shall survive Closing or termination of this Contract.

          8.7 Bulk Sales. At Seller’s risk and expense, Seller shall take all
steps necessary to comply with the requirements of a transferor under all bulk
transfer laws, if any, that are applicable to the transactions contemplated by
this Contract.

          8.8 Indemnification. If the transactions contemplated by this Contract
are consummated as provided herein:

                    (a) Indemnification of Buyer. Without in any way limiting or
diminishing the warranties, representations or agreements herein contained or
the rights or remedies available to Buyer for a breach hereof, Seller hereby
agrees to indemnify, defend and hold harmless Buyer and its respective
designees, successors and assigns from and against all losses, judgments,
liabilities, claims, damages or expenses (including reasonable attorneys’ fees)
of every kind, nature and description in existence before, on or after Closing,
whether known or unknown, absolute or contingent, joint or several, arising out
of or relating to:

                              (i) any claim made or asserted against Buyer or
any of the Property by a creditor of Seller, including any claims based on or
alleging a violation of any bulk sales act or other similar laws;

                              (ii) the breach of any representation, warranty,
covenant or agreement of Seller contained in this Contract, subject, however, to
the applicable provisions in Section 7.1 and 7.2 of this Contract;

                              (iii) any liability or obligation of Seller not
expressly assumed by Buyer pursuant to this Contract;

                              (iv) any claim made or asserted by an employee of
Seller arising out of Seller’s decision to sell the Property; and

                              (v) the conduct and operation by or on behalf of
Seller of its Hotel or the ownership, use or operation of its Property prior to
Closing.

                    (b) Indemnification of Seller. Without in any way limiting
or diminishing the warranties, representations or agreements herein contained or
the rights or remedies available to Seller for a breach hereof, Buyer hereby
agrees, with respect to this Contract, to indemnify,

-19-

--------------------------------------------------------------------------------



defend and hold harmless Seller from and against all losses, judgments,
liabilities, claims, damages or expenses (including reasonable attorneys’ fees)
of every kind, nature and description in existence before, on or after Closing,
whether known or unknown, absolute or contingent, joint or several, arising out
of or relating to:

                              (i) the breach of any representation, warranty,
covenant or agreement of Buyer contained in this Contract, subject, however, to
the applicable provisions in Section 7.1 and 7.2 of this Contract;

                              (ii) the conduct and operation by Buyer of its
business at the Hotel after the Closing; and

                              (iii) any liability or obligation of Buyer
expressly assumed by Buyer at Closing.

                    (c) Indemnification Procedure for Claims of Third Parties.
Indemnification, with respect to claims resulting from the assertion of
liability by those not parties to this Contract (including governmental claims
for penalties, fines and assessments), shall be subject to the following terms
and conditions:

                              (i) The party seeking indemnification (the
“Indemnified Party”) shall give prompt written notice to the party or parties
from which it is seeking indemnification (the “Indemnifying Party”) of any
assertion of liability by a third party which might give rise to a claim for
indemnification based on the foregoing provisions of this Section 8.8, which
notice shall state the nature and basis of the assertion and the amount thereof,
to the extent known; provided, however, that no delay on the part of the
Indemnified Party in giving notice shall relieve the Indemnifying Party of any
obligation to indemnify unless (and then solely to the extent that) the
Indemnifying Party is prejudiced by such delay.

                              (ii) If in any action, suit or proceeding (a
“Legal Action”) the relief sought is solely the payment of money damages, and if
the Indemnifying Party specifically agrees in writing to indemnify such
Indemnified Party with respect thereto and demonstrates to the reasonable
satisfaction of such Indemnified Party its financial ability to do so, the
Indemnifying Party shall have the right, commencing twenty (20) days after such
notice, at its option, to elect to settle, compromise or defend, pursuant to
this paragraph, by its own counsel and at its own expense, any such Legal Action
involving such Indemnified Party’s asserted liability. If the Indemnifying Party
does not undertake to settle, compromise or defend any such Legal Action, such
settlement, compromise or defense shall be conducted in the sole discretion of
such Indemnified Party, but such Indemnified Party shall provide the
Indemnifying Party with such information concerning such settlement, compromise
or defense as the Indemnifying Party may reasonably request from time to time.
If the Indemnifying Party undertakes to settle, compromise or defend any such
asserted liability, it shall notify such Indemnified Party in writing of its
intention to do so within twenty (20) days of notice from such Indemnified Party
provided above.

-20-

--------------------------------------------------------------------------------



                              (iii) Notwithstanding the provisions of the
previous subsection of this Contract, until the Indemnifying Party shall have
assumed the defense of the Legal Action, the defense shall be handled by the
Indemnified Party. Furthermore, (x) if the Indemnified Party shall have
reasonably concluded that there are likely to be defenses available to it that
are different from or in addition to those available to the Indemnifying Party;
(y) if the Legal Action involves other than money damages and seeks injunctive
or other equitable relief; or (z) if a judgment against Buyer, as the
Indemnified Party, in the Legal Action will, in the good faith opinion of Buyer,
establish a custom or precedent which will be unreasonably adverse to the best
interest of the continuing business of the Hotel, the Indemnifying Party, shall
not be entitled to assume the defense of the Legal Action and the defense shall
be handled by the Indemnified Party, provided that, in the case of clause (z),
the Indemnifying Party shall have the right to approve legal counsel selected by
the Indemnified Party, such approval not to be unreasonably withheld, delayed or
conditioned. If the defense of the Legal Action is handled by the Indemnified
Party under the provisions of this subsection, the Indemnifying Party shall pay
all legal and other expenses reasonably incurred by the Indemnified Party in
conducting such defense.

                              (iv) In any Legal Action initiated by a third
party and defended by the Indemnifying Party (w) the Indemnified Party shall
have the right to be represented by advisory counsel and accountants, at its own
expense, (x) the Indemnifying Party shall keep the Indemnified Party reasonably
informed as to the status of such Legal Action at all stages thereof, whether or
not the Indemnified Party is represented by its own counsel, (y) the
Indemnifying Party shall make available to the Indemnified Party and its
attorneys, accounts and other representatives, all books and records of Seller
relating to such Legal Action and (z) the parties shall render to each other
such assistance as may be reasonably required in order to ensure the proper and
adequate defense of such Legal Action.

                              (v) In any Legal Action initiated by a third party
and defended by the Indemnifying Party, the Indemnifying Party shall not make
settlement of any claim without the written consent of the Indemnified Party,
which consent shall not be unreasonably withheld. Without limiting the
generality of the foregoing, it shall not be deemed unreasonable to withhold
consent to a settlement involving injunctive or other equitable relief if the
party affected thereby reasonably believes such settlement could establish a
custom or precedent which will be adverse to the best interests of its
continuing business.

          8.9 Escrow Funds. To provide for the timely payment of any
post-closing claims by Buyer against Seller hereunder, at Closing, Seller agrees
that Two Hundred Thousand and No/100 Dollars ($200,000.00) (the “Escrow Funds”)
shall be withheld from the Purchase Price payable to Seller and shall be
deposited for a period of one (1) year in an escrow account with the Title
Company pursuant to an escrow agreement in the form attached hereto as Exhibit F
(the “Post-Closing Agreement”). Buyer and Seller agree that six (6) months after
the Closing Date, the Escrowed Funds shall be reduced to One Hundred Thousand
and No/100 Dollars ($100,000.00). If no claims have been asserted by Buyer
against Seller, or all such claims have

-21-

--------------------------------------------------------------------------------



been satisfied, within such 1-year period, the Escrow Funds deposited by Seller,
together with interest thereon, shall be released to Seller.

          8.10 Liquor Licenses. To the extent that a license or permit required
for service of alcoholic beverages at the Property (a “Liquor License”) is
issued to Seller, Seller shall, to the extent permitted or not prohibited by
applicable laws, rules or regulations, transfer such Liquor License to Buyer at
Closing. If a Liquor License cannot be transferred to Buyer by Seller or
otherwise obtained by Buyer prior to the scheduled Closing, to the extent
permitted or not prohibited by applicable law, Seller shall cooperate with Buyer
by entering, or causing its Affiliate holding the current liquor permit for the
Property to enter into, an interim alcoholic beverage management agreement with
respect to the sale of alcoholic beverages at the Property in a form
substantially similar to the agreement attached hereto as Exhibit J. Seller
shall also assist and cooperate with Buyer if Buyer elects to apply for an
interim/temporary liquor license so that alcoholic beverages may continue to be
served at the Property pending issuance of the permanent Liquor License. To the
extent that a Liquor License is issued to Manager, Manager shall, to the extent
permitted by applicable laws, rules or regulations, continue to hold such Liquor
License after Closing. To the extent that Seller and/or Manager is not able to
transfer a Liquor License to Buyer at Closing, Seller and/or Manager agree to
cooperate with Buyer to facilitate the issuance or transfer of the Liquor
License. The foregoing provisions of this Section 8.9 notwithstanding, (i) all
costs incurred by Manager and/or Seller in connection with obtaining or
transferring Liquor License for the Property shall be borne by Buyer, and (ii)
neither Seller nor Manager shall have any obligation to transfer an existing
liquor permit to Buyer prior to Closing, and (iii) Buyer shall not obtain, and
Seller and Manager shall have no obligation to pursue, any Liquor License for
the Property prior to Closing if the issuance of such Liquor License would
impact the rights of Seller or Manager under any existing liquor permit, and
(iv) if this Contract is terminated, Buyer agrees to promptly withdraw any
pending application for a Liquor License for the Property.

ARTICLE IX
CONDITIONS FOR CLOSING

          9.1 Buyer’s Conditions for Closing. Unless otherwise waived in
writing, and without prejudice to Buyer’s right to terminate this Contract
during the Review Period, the duties and obligations of Buyer to proceed to
Closing under the terms and provisions of this Contract are and shall be
expressly subject to strict compliance with, and satisfaction or waiver of, each
of the conditions and contingencies set forth in this Section 9.1, each of which
shall be deemed material to this Contract. In the event of the failure of any of
the conditions set forth in this Section 9.1 or of any other condition to
Buyer’s obligations provided for in this Contract, which condition is not waived
in writing by Buyer, Buyer shall have the right at its option to terminate this
Contract, in which case the Earnest Money Deposit shall be immediately returned
to Buyer and each of the parties shall be relieved from further liability to the
other, except as otherwise expressly provided herein, with respect to this
Contract.

                    (a) All of Seller’s representations and warranties contained
in or made pursuant to this Contract shall be true and correct in all material
respects as if made again on the Closing Date.

-22-

--------------------------------------------------------------------------------



                    (b) Buyer shall have received all of the instruments and
conveyances listed in Section 10.2.

                    (c) Seller shall have performed, observed and complied in
all material respects with all of the covenants, agreements, closing
requirements and conditions required by this Contract to be performed, observed
and complied with by Seller, as and when required hereunder.

                    (d) Third Party Consents in form and substance reasonably
satisfactory to Buyer shall have been obtained and furnished to Buyer.

                    (e) The Existing Franchise Agreement shall have been
terminated.

                    (f) The Existing Management Agreement shall have been
terminated and Buyer and the Manager shall have executed and delivered the New
Management Agreement consistent with the form attached hereto as Exhibit E.

                    (g) Buyer and Franchisor shall have executed (or Franchisor
has unconditionally committed to execute) the New Franchise Agreement.

                    (h) Seller shall have complied, in all material respects,
with its obligations under the thirteen (13) other purchase contracts (“Other
Contracts”), each of even date herewith and all of which are more particularly
described on Exhibit K hereto; and Seller shall be unconditionally prepared to
close on the sale of the hotel properties described in the Other Contracts
(“Other Properties”) simultaneously with Closing on the Property.

          9.2 Seller’s Conditions for Closing. Unless otherwise waived in
writing, and without prejudice to Seller’s right to terminate this Contract
during the Review Period, the duties and obligations of Seller to proceed to
Closing under the terms and provisions of this Contract are and shall be
expressly subject to strict compliance with, and satisfaction or waiver of, each
of the conditions and contingencies set forth in this Section 9.2, each of which
shall be deemed material to this Contract. In the event of the failure of any of
the conditions set forth in this Section 9.2, which condition is not waived in
writing by Seller, Seller shall have the right at its option to terminate this
Contract, in which case the remaining Earnest Money Deposit shall be immediately
returned to Buyer and each of the parties shall be relieved from further
liability to the other, except as otherwise expressly provided herein.

                    (a) All of Buyer’s representations and warranties contained
in or made pursuant to this Contract shall be true and correct in all material
respects as if made again on the Closing Date.

                    (b) Seller shall have received all of the money, instruments
and conveyances listed in Section 10.3.

                    (c) Buyer shall have performed, observed and complied in all
material respects with all of the covenants, agreements, closing requirements
and conditions required by this Contract to be performed, observed and complied
with by Buyer, as and when required hereunder.

-23-

--------------------------------------------------------------------------------



                    (d) Buyer shall have complied, in all material respects,
with its obligations under the Other Contracts; and Buyer shall be
unconditionally prepared to close on the acquisition of the Other Properties
simultaneously with Closing on the Property.

                    (e) To the extent required under the Existing Franchise
Agreement, Franchisor shall have consented to a sale of the Property to Buyer
and the Existing Franchise Agreement shall have been terminated.

ARTICLE X
CLOSING AND CONVEYANCE

          10.1 Closing. Unless otherwise agreed by Buyer and Seller, the Closing
on the Property (“Closing Date”) shall occur on a date selected by Buyer and
agreed upon by Seller that is the later of (a) fifteen (15) business days after
expiration of the Review Period or (b) the date Buyer receives the New Franchise
Agreement executed by the Franchisor, provided in either case that all
conditions to Closing hereunder have been satisfied. The foregoing provisions of
this Section 10.1 notwithstanding, the Closing Date shall not be later than
December 15, 2010. The Closing shall be held via escrow at the offices of the
Title Company, or as otherwise determined by Buyer and Seller.

          10.2 Deliveries of Seller. At Closing, Seller shall deliver to Buyer
the documents and materials set forth in (a) through (l) below. All instruments
shall be properly executed and conveyance instruments shall be acknowledged and
in recordable form (the terms, provisions and conditions of all instruments not
attached hereto as Exhibits shall be mutually agreed upon by Buyer and Seller
prior to the conclusion of the Review Period):

                    (a) Deed. A Special Warranty deed conveying to Buyer fee
simple title to the Real Property, subject only to the Permitted Exceptions (the
“Deed”).

                    (b) Bills of Sale. Bills of sale to Buyer and/or its
designated Lessee, conveying title to the tangible Personal Property (other than
the alcoholic beverage inventories, which, at Buyer’s election, shall be
transferred by Seller to the Manager as holder of the Liquor Licenses required
for operation of the Hotel if allowed by law).

                    (c) Existing Management and Franchise Agreements. Evidence,
reasonably satisfactory to Buyer, that the Existing Management Agreement has
been terminated and the Existing Franchise Agreement has been terminated.

                    (d) General Assignments. Assignments of all of Seller’s
right, title and interest in and to all FF&E Leases, Service Contracts and
Leases identified on Exhibit H. The assignment shall also be a general
assignment and shall provide for the assignment of all of Seller’s right, title
and interest in all Records, Warranties, Licenses, Tradenames, Construction
Plans and all other intangible Personal Property applicable to the Hotel. The
assignments shall contain cross-indemnities by Buyer and Seller for their
respective periods of ownership.

                    (e) FIRPTA; 1099. A FIRPTA Affidavit or Transferor’s
Certificate of Non-Foreign Status as required by Section 1445 of the Internal
Revenue Code and an IRS Form 1099.

-24-

--------------------------------------------------------------------------------



                    (f) Title Company Documents. All affidavits, gap indemnity
agreements and other documents reasonably required by the Title Company as a
condition to issuance of the Owner’s Title Policy.

                    (g) Possession; Estoppel Certificates. Possession of the
Property, subject only to rights of guests in possession and tenants pursuant to
written leases included in the Leases, and estoppel certificates from tenants
under Leases and the lessors under FF&E Leases in form and substance acceptable
to Buyer.

                    (h) Vehicle Titles. The necessary certificates of titles
duly endorsed for transfer together with any required affidavits and other
documentation necessary for the transfer of title or assignment of leases from
Seller to Buyer of any motor vehicles used in connection with the Hotel’s
operations.

                    (i) Authority Documents. Certified copy of resolutions of
the Seller authorizing the sale of the Property contemplated by this Contract,
and/or other evidence reasonably satisfactory to Buyer and the Title Company
that the person or persons executing the closing documents on behalf of Seller
have full right, power and authority to do so, along with a certificate of good
standing of Seller from the State in which Seller was formed.

                    (j) Miscellaneous. Such other instruments as are
contemplated by this Contract to be executed or delivered by Seller, reasonably
required by Buyer or the Title Company, or customarily executed in the
jurisdiction in which the Hotel is located, to effectuate the conveyance of
property similar to the Hotel, with the effect that, after the Closing, Buyer
will have succeeded to all of the rights, titles, and interests of Seller
related to the Hotel and Seller will no longer have any rights, titles, or
interests in and to the Hotel.

                    (k) Plans, Keys, Records, Etc. To the extent not previously
delivered to and in the possession of Buyer, the Construction Plans, all keys
for the Hotel (which keys shall be properly tagged for identification), all
Records, including, without limitation, all Warranties, Licenses, Leases, FF&E
Leases and Service Contracts.

                    (l) Closing Statements. Seller’s Closing Statement, and a
certificate confirming the truth of Seller’s representations and warranties
hereunder as of the Closing Date.

          10.3 Buyer’s Deliveries. At Closing of the Hotel, Buyer shall deliver
the following:

                    (a) Purchase Price. The balance of the Purchase Price,
adjusted for the adjustments provided for in Section 12.1, below, and less any
sums to be deducted therefrom as provided in Section 2.4.

                    (b) Authority Documents. Certified copy of resolutions of
the Board of Directors of Buyer authorizing the purchase of the Hotel
contemplated by this Contract, and/or other evidence satisfactory to Seller and
the Title Company that the person or persons executing the closing documents on
behalf of Buyer have full right, power and authority to do so.

                    (c) Miscellaneous. Such other instruments as are
contemplated by this Contract to be executed or delivered by Buyer, reasonably
required by Seller or the Title

-25-

--------------------------------------------------------------------------------



Company, or customarily executed in the jurisdiction in which the Hotel is
located, to effectuate the conveyance of property similar to the Hotel, with the
effect that, after the Closing, Buyer will have succeeded to all of the rights,
titles, and interests of Seller related to the Hotel and Seller will no longer
have any rights, titles, or interests in and to the Hotel.

                    (d) Closing Statements. Buyer’s Closing Statement, and a
certificate confirming the truth of Buyer’s representations and warranties
hereunder as of the Closing Date.

ARTICLE XI
COSTS

          All Closing costs shall be paid as set forth below:

          11.1 Seller’s Costs. In connection with the sale of the Property
contemplated under this Contract, Seller shall be responsible for all transfer
and recordation taxes, including, without limitation, all transfer, mansion,
excise, sales, use or bulk transfer taxes or like taxes on or in connection with
the transfer of the Real Property and the Personal Property constituting part of
the Property pursuant to the Bill of Sale, and all accrued taxes of Seller prior
to Closing and income, sales and use taxes and other such taxes of Seller
attributable to the sale of the Property to Buyer. Seller shall be responsible
for all costs related to the termination of the Existing Management Agreement as
provided in Article V. Seller shall also be responsible for any costs and
expenses of its attorneys, accountants, appraisers and other professionals,
consultants and representatives. Seller shall also be responsible for payment of
all prepayment penalties and other amounts payable in connection with the
pay-off of any liens and/or indebtedness encumbering all or any portion of the
Property.

          11.2 Buyer’s Costs. In connection with the purchase of the Property
contemplated under this Contract, Buyer shall be responsible for the costs and
expenses of its attorneys, accountants and other professionals, consultants and
representatives. Buyer shall also be responsible for the costs and expenses in
connection with the preparation of any environmental report, any update to the
survey and the costs and expenses of preparation of the title insurance
commitment and the issuance of the title insurance policy contemplated by
Article IV and the per page recording charges and clerk’s fee for the Deed (if
applicable). Buyer shall also be responsible for the fees for and all costs
associated with the performance of the PIP, all costs incurred in performing due
diligence and securing financing to complete the transaction, including without
limitation: (i) appraisals; (ii) fees and costs paid to any lender in connection
with obtaining financing for the Property; (iii) fees, charges or costs to
record any mortgages or deeds of trust to secure Buyer’s obligations to any
lender; and (iv) fees or charges paid or payable to the Title Company to secure
a mortgagee title policy.

ARTICLE XII
ADJUSTMENTS

          12.1 Adjustments. Unless otherwise provided herein, at Closing,
adjustments between the parties shall be made as of 11:59 p.m. on the eve of the
Closing Date (the “Cutoff Time”), with the income and expenses accrued prior to
the Cutoff Time being allocated to Seller and the

-26-

--------------------------------------------------------------------------------



income and expenses accruing on and after the Cutoff Time being allocated to
Buyer, all as set forth below. All of such adjustments and allocations shall be
made in cash at Closing and shall be collected through and/or adjusted in
accordance with the terms of the Existing Management Agreement. Except as
otherwise expressly provided herein, all apportionments and adjustments shall be
made on an accrual basis in accordance with generally accepted accounting
principles. Buyer and Seller agree that Manager shall determine the
apportionments, allocations, prorations and adjustments as of the Cutoff Time.

                    (a) Taxes. All real estate taxes, personal property taxes,
or any other taxes and special assessments (special or otherwise) of any nature
upon the Property levied, assessed or pending for the calendar year in which the
Closing occurs (including the period prior to Closing, regardless of when due
and payable) shall be prorated as of the Cutoff Time and, if no tax bills or
assessment statements for such calendar year are available, such amounts shall
be estimated on the basis of the best available information for such taxes and
assessments that will be due and payable on the Hotel for the calendar year in
which Closing occurs. Until final tax bills that cover the entire year during
which Closing occurred (such that tax liability can reasonably be determined),
Seller’s obligation to pay its share of taxes shall continue.

                    (b) Utilities. All suppliers of utilities shall be
instructed to read meters or otherwise determine the charges owing as of the
Closing Date for services prior thereto. Charges accruing prior to the Closing
Date shall be allocated to Seller and charges accruing after Closing Date shall
be allocated to Buyer. If elected by Seller, Seller shall be given credit, and
Buyer shall be charged, for any utility deposits transferred to and received by
(or assigned for the benefit of) Buyer at Closing.

                    (c) Income/Charges. All rents, income and charges receivable
or payable under any Leases and Hotel Contracts applicable to the Property, and
any deposits, prepayments and receipts thereunder, shall be prorated between
Buyer and Seller as of the Cutoff Time.

                    (d) Accounts. All working capital accounts, reserve accounts
and escrow accounts of any nature shall remain the property of Seller.

                    (e) Guest Ledger. Subject to (f) below, all accounts
receivable of registered guests at the Hotel who have not checked out and were
occupying rooms as of the Cutoff Time, shall be prorated as provided herein.
Seller shall receive a credit for all guest ledger receivables, net of credit
card commissions, for all room nights and other charges up to but not including
the room night during which the Cutoff Time occurs.

                    (f) Room Rentals. All receipts from guest room rentals and
other suite revenues for the night in which the Cutoff Time occurs shall be
split 50/50 between Buyer and Seller.

                    (g) Advance Deposits. All prepaid rentals, room rental
deposits, and all other deposits for advance registration, banquets or future
services to be provided on and after the Closing Date shall be credited to
Buyer.

                    (h) Accounts Receivable. To the extent not apportioned at
Closing and subject to (e) and (f) above, all accounts receivable and credit
card claims as of the Cutoff Time

-27-

--------------------------------------------------------------------------------



shall remain the property of Seller, and Seller and Buyer agree that the monies
received from debtors owing such accounts receivable balances after Closing,
unless otherwise provided in the New Management Agreement, shall be applied as
expressly provided in such remittance, or if not specified then to the Seller’s
outstanding invoices to such account debtors in chronological order beginning
with the oldest invoices, and thereafter, to Buyer’s account.

                    (i) Accounts Payable. To the extent not apportioned at
Closing, any indebtedness, accounts payable, liabilities or obligations of any
kind or nature related to Seller or the Property for the periods prior to and
including the Closing Date shall be retained by Seller and promptly allocated to
Seller and evidence thereof shall be provided to Buyer, and Buyer shall not be
or become liable therefor, except as expressly assumed by Buyer pursuant to this
Contract, and invoices received in the ordinary course of business prior to
Closing shall be allocated to Seller at Closing.

                    (j) Restaurants, Bars, Machines, Other Income. All monies
received in connection with bar, restaurant, banquet and similar and other
services at the Hotel (other than amounts due from any guest and included in
room rentals) prior to the close of business for each such operation for the
night in which the Cutoff Time occurs shall belong to Seller, and all other
receipts and revenues (not previously described in this Section 12.1) from the
operation of any department of the Hotel shall be prorated between Seller and
Buyer at Closing.

                    (k) Inventories. No adjustment shall be made for any
merchandise, food or beverages held for sale at the Property, all of which shall
be included in the Purchase Price. The preceding sentence notwithstanding,
merchandise, food and beverages that are owned by third-party tenants do not
convey.

          12.2 Reconciliation and Final Payment. Seller and Buyer shall
reasonably cooperate after Closing to make a final determination of the
allocations and prorations required under this Contract within one hundred
eighty (180) days after the Closing Date; provided, however, failure to make a
final determination within such period shall not relieve the parties of the
obligation to make a final determination nor shall it relieve any party of the
obligation to pay the other any true-up amounts owed. Upon the final
reconciliation of the allocations and prorations under this Section, the party
which owes the other party any sums hereunder shall pay such party such sums
within ten (10) days after the reconciliation of such sums. The obligations to
calculate such prorations, make such reconciliations and pay any such sums shall
survive the Closing.

          12.3 Employees. None of the employees of the Hotel shall become
employees of Buyer, as of the Closing Date; instead, such employees shall become
employees of the Manager. Seller shall not give notice under any applicable
federal or state plant closing or similar act, including, if applicable, the
Worker Adjustment and Retraining Notification Provisions of 29 U.S.C., Section
2102, the parties having agreed that a mass layoff, as that term is defined in
29 U.S.C., 2101(a)(3), will not have occurred. Any liability for payment of all
wages, salaries and benefits, including, without limitation, accrued vacation
pay, sick leave, bonuses, pension benefits, COBRA rights, and other benefits
accrued or earned by and due to employees at the Hotel through the Cutoff Time,
together with F.I.C.A., unemployment and other taxes and benefits due with
respect to such employees for such period, shall be charged to Seller, in
accordance with the Existing Management Agreement, for the purposes of the
adjustments to be

-28-

--------------------------------------------------------------------------------



made as of the Cutoff Time. All liability for wages, salaries and benefits of
the employees accruing in respect of and attributable to the period from and
after Closing shall be charged to Buyer, in accordance with the New Management
Agreement. To the extent applicable, all such allocations and charges shall be
adjusted in accordance with the provisions of the Existing Management Agreement.

ARTICLE XIII
CASUALTY AND CONDEMNATION

          13.1 Risk of Loss; Notice. Prior to Closing, all risk of loss to the
Property (whether by casualty, condemnation or otherwise) shall be borne by
Seller. In the event that (a) any loss or damage to the Hotel shall occur prior
to the Closing Date as a result of fire or other casualty, or (b) Seller
receives notice that a governmental authority has initiated or threatened to
initiate a condemnation proceeding affecting the Hotel, Seller shall give Buyer
immediate written notice of such loss, damage or condemnation proceeding (which
notice shall include a certification of (i) the amounts of insurance coverages
in effect with respect to the loss or damage and (ii) if known, the amount of
the award to be received in such condemnation).

          13.2 Buyer’s Termination Right. If, prior to Closing (a) any
condemnation proceeding shall be pending against a substantial portion of the
Hotel or (b) there is any substantial casualty loss or damage to the Hotel,
Buyer shall have the option to terminate this Contract, provided Buyer delivers
written notice to Seller of its election within twenty (20) days after the date
Seller has delivered Buyer written notice of any such loss, damage or
condemnation as provided above, and in such event, the Earnest Money Deposit
shall be delivered to Buyer and thereafter, except as expressly set forth
herein, no party shall have any further obligation or liability to the other
under this Contract. In the context of condemnation, “substantial” shall mean
condemnation of such portion of a Hotel (or access thereto) as could, in Buyer’s
reasonable judgment, render use of the remainder impractical or unfeasible for
the uses herein contemplated, and, in the context of casualty loss or damage,
“substantial” shall mean a loss or damage in excess of Five Hundred Thousand and
No/100 Dollars ($500,000.00) in value.

          13.3 Procedure for Closing. If Buyer shall not timely elect to
terminate this Contract under Section 13.2 above, or if the loss, damage or
condemnation is not substantial, Seller agrees to pay to Buyer at the Closing
all insurance proceeds or condemnation awards which Seller has received as a
result of the same, plus an amount equal to the insurance deductible, and assign
to Buyer all insurance proceeds and condemnation awards payable as a result of
the same, in which event the Closing shall occur without Seller replacing or
repairing such damage.

ARTICLE XIV
DEFAULT REMEDIES

          14.1 Buyer Default. If Buyer defaults under this Contract after the
Review Period, and such default continues for thirty (30) days following written
notice from Seller, then at Seller’s election by written notice to Buyer, this
Contract shall be terminated and of no effect, in which event the Earnest Money
Deposit shall be paid to and retained by the Seller as Seller’s sole and
exclusive remedy hereunder, and as liquidated damages for Buyer’s default or
failure to close,

-29-

--------------------------------------------------------------------------------



and except as otherwise expressly provided herein, both Buyer and Seller shall
thereupon be released from all obligations hereunder.

          14.2 Seller Default. If Seller defaults under this Contract, and such
default continues for thirty (30) days following written notice from Buyer,
Buyer may elect, as Buyer’s sole and exclusive remedy, either (i) to terminate
this Contract by written notice to Seller delivered to that Seller at any time
prior to the completion of such cure, in which event the Earnest Money Deposit
shall be returned to the Buyer, Seller shall reimburse Buyer for Buyer’s actual
and verifiable due diligence costs and expenses (not to exceed $75,000) and
thereafter both the Buyer and Seller shall thereupon be released from all
obligations with respect to this Contract, except as otherwise expressly
provided herein; or (ii) to treat this Contract as being in full force and
effect by written notice delivered to Seller at any time prior to the completion
of such cure, in which event the Buyer shall have the right to an action against
the defaulting Seller for specific performance.

          14.3 Attorney’s Fees. Anything to the contrary herein notwithstanding,
if it shall be necessary for either the Buyer or Seller to employ an attorney to
enforce its rights pursuant to this Contract because of the default of the other
party, and the non-defaulting party is successful in enforcing such rights, then
the defaulting party shall reimburse the non-defaulting party for the
non-defaulting party’s reasonable attorneys’ fees, costs and expenses.

ARTICLE XV
NOTICES

          All notices required herein shall be deemed to have been validly
given, as applicable: (i) if given by fax, when the fax is transmitted to the
party’s fax number specified below and confirmation of complete receipt is
received by the transmitting party during normal business hours or on the next
Business Day if not confirmed during normal business hours, (ii) if hand
delivered to a party against receipted copy, when the copy of the notice is
receipted or rejected, (iii) if given by certified mail, return receipt
requested, postage prepaid, two (2) Business Days after it is posted with the
U.S. Postal Service at the address of the party specified below or (iv) on the
next delivery day after such notices are sent by recognized and reputable
commercial overnight delivery service marked for next day delivery, return
receipt requested or similarly acknowledged:

 

 

If to Buyer:

Apple Nine Hospitality Ownership, Inc.
814 E. Main Street
Richmond, Virginia 23219
Attention: Justin Knight
Fax No.: (804) 344-8129

 

 

with a copy to:

Apple Nine Hospitality Ownership, Inc.
814 E. Main Street
Richmond, Virginia 23219
Attention: Legal Dept.
Fax No.: (804) 727-6349

-30-

--------------------------------------------------------------------------------




 

 

If to Seller:

c/o White Lodging Services Corporation
1000 E. 80th Place
Suite 600 North
Merrillville, Indiana 46410
Attention: Deno Yiankes
Fax No.: (219) 685-6114

 

 

with a copy to:


Carol Ann Bowman
1000 East 80th Place, Suite 700 North
Merrillville, Indiana 46410
Fax No.: (219) 680-4226

and to:

M. Jay Yurow
Venable LLP
8010 Towers Crescent Drive
Suite 300
Vienna, Virginia 22182
Fax No. (703) 821-8949

          Addresses may be changed by the parties hereto by written notice in
accordance with this Section.

ARTICLE XVI
MISCELLANEOUS

          16.1 Performance. Time is of the essence in the performance and
satisfaction of each and every obligation and condition of this Contract.

          16.2 Binding Effect; Assignment. This Contract shall be binding upon
and shall inure to the benefit of each of the parties hereto, their respective
successors and assigns.

          16.3 Entire Agreement. This Contract and the Exhibits constitute the
sole and entire agreement between Buyer and Seller with respect to the subject
matter hereof. No modification of this Contract shall be binding unless signed
by both Buyer and Seller.

          16.4 Governing Law. The validity, construction, interpretation and
performance of this Contract shall in all ways be governed and determined in
accordance with the laws of the jurisdiction in which the Hotel is located
(without regard to conflicts of law principles).

          16.5 Captions. The captions used in this Contract have been inserted
only for purposes of convenience and the same shall not be construed or
interpreted so as to limit or define the intent or the scope of any part of this
Contract.

-31-

--------------------------------------------------------------------------------



          16.6 Confidentiality. Except as either party may reasonably determine
is required by law (including without limitation laws and regulations applicable
to Buyer or its Affiliates who may be public companies): (i) prior to Closing,
Buyer and Seller shall not disclose the existence of this Contract or their
respective intentions to purchase and sell the Property or generate or
participate in any publicity or press release regarding this transaction, except
to Buyer’s and Seller’s legal counsel and lender, Buyer’s consultants and
agents, the Manager, the Franchisor and the Title Company and except as
necessitated by Buyer’s Due Diligence Examination and/or shadow management,
unless both Buyer and Seller agree in writing and as necessary to effectuate the
transactions contemplated hereby and (ii) following Closing, the parties shall
coordinate any public disclosure or release of information related to the
transactions contemplated by this Contract, and no such disclosure or release
shall be made without the prior written consent of Buyer, and no press release
shall be made without the prior written approval of Buyer and Seller. In
addition, Buyer agrees that all materials placed in the e-room and otherwise
made available for review by Buyer and its consultants and agents shall be
handled and treated in a confidential manner; provided, however, that the
forgoing provisions shall not be deemed to limit Buyer’s right to disclose the
details of the transaction contemplated hereby or to share the materials made
available by Seller to Buyer with its legal and financial advisors.

          16.7 Closing Documents. To the extent any Closing documents are not
attached hereto at the time of execution of this Contract, Buyer and Seller
shall negotiate in good faith with respect to the form and content of such
Closing documents prior to expiration of the Review Period.

          16.8 Counterparts. This Contract may be executed in counterparts by
the parties hereto, and by facsimile signature, and each shall be considered an
original and all of which shall constitute one and the same agreement.

          16.9 Severability. If any provision of this Contract shall, for any
reason, be adjudged by any court of competent jurisdiction to be invalid or
unenforceable, such judgment shall not affect, impair or invalidate the
remainder of this Contract but shall be confined in its operation to the
provision or provisions hereof directly involved in the controversy in which
such judgment shall have been rendered, and this Contract shall be construed as
if such provision had never existed, unless such construction would operate as
an undue hardship on Seller or Buyer or would constitute a substantial deviation
from the general intent of the parties as reflected in this Contract.

          16.10 Interpretation. For purposes of construing the provisions of
this Contract, the singular shall be deemed to include the plural and vice versa
and the use of any gender shall include the use of any other gender, as the
context may require.

          16.11 Further Acts. In addition to the acts, deeds, instruments and
agreements recited herein and contemplated to be performed, executed and
delivered by Buyer and Seller, Buyer and Seller shall perform, execute and
deliver or cause to be performed, executed and delivered at the Closing or after
the Closing, any and all further acts, deeds, instruments and agreements and
provide such further assurances as the other party or the Title Company may
reasonably require to consummate the transaction contemplated hereunder.

-32-

--------------------------------------------------------------------------------



          16.12 Joint and Several Obligations. If Seller consists of more than
one person or entity, each such person or entity shall be jointly and severally
liable with respect to the obligations of Seller under this Contract.

          16.13 Relationship. Nothing herein contained shall be deemed or
construed by the parties hereto, nor by any third party, as creating the
relationship of principal and agent or of partnership or joint venture between
the parties hereto, it being understood and agreed that (except as and to the
extent specifically provided for herein) no provision contained herein, nor any
acts of the parties hereto shall be deemed to create any relationship between
the parties hereto other than the relationship of seller and purchaser.

          16.14 Like-Kind Exchange. Seller shall have the right to structure its
transfer of the Property as part of a like-kind exchange to be designated by
Seller (including the ability to have title taken in the name of an entity
established in order to effectuate such exchange), by providing Buyer with
notice of such exchange by not later than ten (10) days prior to the Closing
Date (with any documents to be reviewed by Buyer in connection therewith to be
submitted to Buyer by not later than five (5) days prior to the Closing Date),
with the result that the exchange shall qualify for non-recognition of gain or
loss under Section 1031 of the Internal Revenue Code of 1986, as amended. Buyer
shall cooperate with a Seller in effecting such exchange (such cooperation to be
limited to the review and execution of an assignment to a qualified exchange
intermediary and other reasonable requests of Seller and expressly to exclude
any arrangement to provide for installment sale treatment), provided that: (i)
any costs and expenses incurred by Buyer as a result of structuring such
transaction as an exchange, as opposed to an outright sale, shall be borne by
Seller, (ii) Seller shall indemnify and hold harmless Buyer from and against any
and all liabilities, costs, damages, claims or demands arising from the
cooperation of Buyer in effecting the exchange contemplated hereby, including,
but not limited to, Buyer’s reasonable attorneys’ fees; and (iii) such exchange
shall not result in any delay in Closing the transaction described in this
Contract.

[Signatures Begin on Following Page]

-33-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, this Contract has been executed, to be effective
as of the date first above written, by the Buyer and Seller.

 

 

 

 

 

SELLER:

 

 

 

SCHWHITE, LLC, an Indiana limited liability company

 

 

 

By:

WHITE LODGING SERVICES CORPORATION, an Indiana corporation, its Manager

 

 

 

 

 

By:

  /s/ Lawrence E. Burnell

 

 

 

--------------------------------------------------------------------------------

 

 

 

Lawrence E. Burnell
Chief Operating Officer

-34-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, this Contract has been executed, to be effective
as of the date first above written, by the Buyer and Seller.

 

 

 

 

BUYER:

 

 

 

APPLE NINE HOSPITALITY OWNERSHIP, INC., a Virginia corporation


 

 

 

 

By:

     /s/ Justin G. Knight

 

 

--------------------------------------------------------------------------------

 

Name:

     Justin G. Knight

 

 

--------------------------------------------------------------------------------

 

Title:

        President

 

 

--------------------------------------------------------------------------------

-35-

--------------------------------------------------------------------------------



EXHIBIT A

LEGAL DESCRIPTION OF LAND

LOT 1 OF FINAL PLAT OF SUBDIVISION OF THREE LAKES BUSINESS PARK SECOND
RESUBDIVISION, BEING A RESUBDIVISION IN THE SOUTHEAST QUARTER OF SECTION 14,
TOWNSHIP 41 NORTH, RANGE 10 EAST OF THE THIRD PRINCIPAL MERIDIAN ACCORDING TO
THE PLAT THEREOF RECORDED APRIL 11, 2007 AS DOCUMENT 0710115039, IN COOK COUNTY,
ILLINOIS.

1

--------------------------------------------------------------------------------



EXHIBIT B

ENVIRONMENTAL REPORTS

Phase I Environmental Site Assessment, Dated October 18, 2006, Prepared by
Mostardi Platt Environmental for White Lodging Services Corporation

Reliance Letter, Dated July 26, 2007, Issued by Mostardi Platt Environmental to
Schwhite, LLC and Centier Bank

2

--------------------------------------------------------------------------------



EXHIBIT C

ESCROW AGREEMENT

          THIS ESCROW AGREEMENT (this “Agreement”) made the ___ day of _______,
2010 by and among _____________________, a ___________ ________________
(“Seller”), APPLE NINE HOSPITALITY OWNERSHIP, INC. a Virginia corporation, or
its assigns (“Buyer”), and CHICAGO TITLE COMPANY (“Escrow Agent”).

R E C I T A L S

          WHEREAS, pursuant to the provisions of Section 2.5 of that certain
Purchase Contract dated _______ ___, 2010 (the “Contract”) between Seller and
Buyer (the “Parties”), the Parties have requested Escrow Agent to hold in escrow
in accordance with the provisions, upon the terms, and subject to the
conditions, of this Agreement, the Earnest Money Deposit as defined in the
Contract (the “Deposit”); and

          WHEREAS, the Deposit shall be delivered to Escrow Agent in accordance
with the terms of the Contract and this Agreement.

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, the Parties hereto agree as follows:

                    1. Seller and Buyer hereby appoint Escrow Agent to serve as
escrow agent hereunder, and the Escrow Agent agrees to act as escrow agent
hereunder in accordance with the provisions, upon the terms and subject to the
conditions of this Agreement. The Escrow Agent hereby acknowledges receipt of
the Deposit. Escrow Agent shall invest the Deposit in a federally-insured
interest-bearing account in a national banking association or such other
institution as Buyer and Seller may approve. Escrow Agent further acknowledges
that all interest accruing on the Deposit shall be paid to the party entitled to
the Deposit under the terms of the Contract.

                    2. Subject to the rights and obligations to transfer,
deliver or otherwise dispose of the Deposit, Escrow Agent shall keep the Deposit
in Escrow Agent’s possession pursuant to this Agreement.

                    3. A. Buyer shall be entitled to an immediate return of the
Deposit at any time prior to the expiration of the Review Period (as defined in
Section 3.1 of the Contract) by providing written notice to Escrow Agent stating
that Buyer has elected to terminate the Contract pursuant to Section 3.1.

                              B. If, at any time after the expiration of the
Review Period, Buyer claims entitlement to all or any portion of the Deposit,
Buyer shall give written notice to Escrow Agent stating that Seller has
defaulted in the performance of its obligations under the Contract beyond the
applicable grace period, if any, or that Buyer is otherwise entitled to the
return of the Deposit or applicable portion thereof and shall direct Escrow
Agent to return the Deposit or

3

--------------------------------------------------------------------------------



applicable portion thereof to Buyer (the “Buyer’s Notice”). Escrow Agent shall
promptly deliver a copy of Buyer’s Notice to Seller. Seller shall have three (3)
business days after receipt of the copy of Buyer’s Notice to deliver written
notice to Escrow Agent and Buyer objecting to the release of the Deposit or
applicable portion thereof to Buyer (“Seller’s Objection Notice”). If Escrow
Agent does not receive a timely Seller’s Objection Notice, Escrow Agent shall
release the Deposit or applicable portion thereof to Buyer. If Escrow Agent does
receive a timely Seller’s Objection Notice, Escrow Agent shall release the
Deposit or applicable portion thereof only upon receipt of, and in accordance
with, written instructions signed by Seller and Buyer, or the final order of a
court of competent jurisdiction.

                              C. If, at any time after the expiration of the
Review Period, Seller claims entitlement to the Deposit or applicable portion
thereof, Seller shall give written notice to Escrow Agent stating that Buyer has
defaulted in the performance of its obligations under the Contract, and shall
direct Escrow Agent to release the Deposit or applicable portion thereof to
Seller (the “Seller’s Notice”). Escrow Agent shall promptly deliver a copy of
Seller’s Notice to Buyer. Buyer shall have three (3) business days after receipt
of the copy of Seller’s Notice to deliver written notice to Escrow Agent and
Seller objecting to the release of the Deposit or applicable portion thereof to
Seller (“Buyer’s Objection Notice”). If Escrow Agent does not receive a timely
Buyer’s Objection Notice, Escrow Agent shall release the Deposit or applicable
portion thereof to Seller. If Escrow Agent does receive a timely Seller’s
Objection Notice, Escrow Agent shall release the Deposit or applicable portion
thereof only upon receipt of, and in accordance with, written instructions
signed by Buyer and Seller, or the final order of a court of competent
jurisdiction.

                    4. In the performance of its duties hereunder, Escrow Agent
shall be entitled to rely upon any document, instrument or signature purporting
to be genuine and purporting to be signed by and of the Parties or their
successors unless Escrow Agent has actual knowledge to the contrary. Escrow
Agent may assume that any person purporting to give any notice or instructions
in accordance with the provisions hereof has been duly authorized to do so.

                    5. A. Escrow Agent shall not be liable for any error of
judgment, or any action taken or omitted to be taken hereunder, except in the
case of Escrow Agent’s willful, bad faith misconduct or negligence, nor shall
Escrow Agent be liable for the conduct or misconduct of any employee, agent or
attorney thereof. Escrow Agent shall be entitled to consult with counsel of its
choosing and shall not be liable for any action suffered or omitted in
accordance with the advice of such counsel.

                              B. In addition to the indemnities provided below,
Escrow Agent shall not be liable for, and each of the Parties jointly and
severally hereby indemnify and agree to save harmless and reimburse Escrow Agent
from and against all loss, cost, liability, damage and expense, including
outside counsel fees in connection with its acceptance of, or the performance of
its duties and obligations under, this Agreement, including the costs and
expenses of defending against any claim arising hereunder unless the same are
caused by the willful, bad faith misconduct or negligence of Escrow Agent.

                              C. Escrow Agent shall not be bound or in any way
affected by any notice of any modification or cancellation of this Agreement, or
of any fact or circumstance

4

--------------------------------------------------------------------------------



affecting or alleged to affect rights or liabilities hereunder other than as is
herein set forth, or affecting or alleged to affect the rights and liabilities
of any other person, unless notice of the same is delivered to Escrow Agent in
writing, signed by the proper parties to Escrow Agent’s satisfaction and, in the
case of modification, unless such modification shall be approved by Escrow Agent
in writing.

                    6. A. Escrow Agent and any successor escrow agent, as the
case may be, may resign his or its duties and be discharged from all obligations
hereunder at any time upon giving five (5) days’ prior written notice to each of
the Parties hereto. The Parties hereto will thereupon jointly designate a
successor escrow agent hereunder within said five (5) day period to whom the
Deposit shall be delivered. In default of such a joint designation of a
successor escrow agent, Escrow Agent shall retain the Deposit as custodian
thereof until otherwise directed by the Parties hereto, jointly, or until the
Deposit is released in accordance with clause (B) below, in each case, without
liability or responsibility.

                              B. Anything in this Agreement to the contrary
notwithstanding, (i) Escrow Agent, on notice to the Parties hereto, may take
such other steps as the Escrow Agent may elect in order to terminate its duties
as Escrow Agent hereunder, including, but not limited to, the deposit of the
Deposit with a court of competent jurisdiction in the Commonwealth of Virginia
and the commencement of an action of interpleaders, and (ii) in the event of
litigation between any of the Parties with respect to the Deposit, Escrow Agent
may deposit the Deposit with the court in which said litigation is pending and,
in any such event, Escrow Agent shall be relieved and discharged from any
liability or responsibility to the Parties hereto. Escrow Agent shall not be
under any obligation to take any legal action in connection with this Agreement
or its enforcement or to appear in, prosecute or defend any action or legal
proceeding which, in the opinion of Escrow Agent, would or might involve Escrow
Agent in any cost, expense, loss, damage or liability, unless and as often as
requested, Escrow Agent shall be furnished with security and indemnity
satisfactory to Escrow Agent against all such costs, expenses (including
attorney’s fees), losses, damages and liabilities.

                    7. All notices required herein shall be deemed to have been
validly given, as applicable: (i) if given by telecopy, when the telecopy is
transmitted to the party’s telecopy number specified below and confirmation of
complete receipt is received by the transmitting party during normal business
hours or on the next business day if not confirmed during normal business hours,
(ii) if hand delivered to a party against receipted copy, when the copy of the
notice is receipted or rejected, (iii) if given by certified mail, return
receipt requested, postage prepaid, two (2) business days after it is posted
with the U.S. Postal Service at the address of the party specified below or (iv)
on the next delivery day after such notices are sent by recognized and reputable
commercial overnight delivery service marked for next day delivery, return
receipt requested or similarly acknowledged:

5

--------------------------------------------------------------------------------




 

 

 

 

(i)

If addressed to Seller to:

 

 

 

 

 

c/o White Lodging Services Corporation

 

 

1000 E. 80th St.

 

 

Suite 700 North

 

 

Merrillville, Indiana 46410

 

 

Attention: Ann Bowman

 

 

Fax No.: (219) 680-4226

 

 

 

 

(ii)

If addressed to Buyer, to:

 

 

 

 

 

Apple Nine Hospitality Ownership, Inc.

 

 

814 E. Main Street

 

 

Richmond, Virginia 23219

 

 

Attn:

 

 

Fax No.: (804) 344-8129

 

 

 

 

 

with a copy to:

 

 

 

 

 

Apple Nine Hospitality Ownership, Inc.

 

 

814 E. Main Street

 

 

Richmond, Virginia 23219

 

 

Attn: Legal Dept.

 

 

Fax No.: (804) 727-6349

 

 

 

 

(iii)

If addressed to Escrow Agent, to:

 

 

 

 

 

Chicago Title Company

 

 

5501 LBJ Freeway, Suite 200

 

 

Dallas, Texas 75240

 

 

Attn: Debby Moore

 

 

Fax No.: (214) 570-0210

or such other address or addresses as may be expressly designated by any party
by notice given in accordance with the foregoing provisions and actually
received by the party to whom addressed.

                    8. This Agreement may be executed in any number of
counterparts each of which shall be deemed an original and all of which,
together, shall constitute one and the same Agreement.

                    9. The covenants, conditions and agreements contained in
this Agreement shall bind and inure to the benefit of each of the Parties hereto
and their respective successors and assigns.

6

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF the Parties have executed this Agreement as of the
day and year first above written.

 

 

 

 

 

 

 

 

SELLER:

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

 

 

 

APPLE NINE HOSPITALITY OWNERSHIP, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

ESCROW AGENT:

 

 

 

 

 

 

 

 

 

 

CHICAGO TITLE COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

7

--------------------------------------------------------------------------------



EXHIBIT D

LIST OF FF&E

 

Description

2 Way Radios

Artwork

Bag Caddy

Bar Stools

Bar Tables/Stools

Bedding

Bellman’s Cart

Boardroom Chairs

Cabinets

Cabinets/Furniture

Cabinets/Headboards

Caddies

Carpet

Carpet Cleaning Equip

Carpet Steamer

Carts

Check Reader

Clock Radios

Coffeemakers/Hairdryers

Computer Equipment

Cordless Phone

Custom Mat

Dining Chairs

Display Fridge

Dumbbells

Easel/Microphone

ER Station

Fax Machine

Filing Cabinet

Fire Evacuation Signs

Fire Extinguisher

Fitness Equipment

Flash Drive

Furniture

General Contractor

GR Luggage Racks

GR Phones

GR Task Chairs

Hair Dryer/Coffeemaker

8

--------------------------------------------------------------------------------




 

Hairdryer/Iron

Hand Sink

Headboards

Heat Pump

Heater

HSIA

Ice Bucket

Interior Plants

Interior Signs

IT Consulting

Kitchen Equipment

Laundry Scale Cart

Lighting

Microwaves

Microwaves/Fridges

Mobile Sleeper

Muffler for Generator

Office Furniture

OnQ System

Patio Furniture

PBX System

Phone

Plants

PMS Equipment

PMS Software

Presentation Board

Print/Scan/Fax

Projector

Projector Cart

PS Accessories

PS Artwork

Radio

Refrigerator

Round Tables

Safe Deposit Box

Scale

Shelving

Shower Curtains

Signs

Sleep System

Sliding Panel Sign

Sneeze Guards

Snow Thrower

Software

Sound System

Soup/Oatmeal Warmer

9

--------------------------------------------------------------------------------




 

Stackable Chairs/Caddy

Step Stool

Table Skirting

Table Top Lectern

Tables

Tables/Truck

Towel Rack

Trash Containers/Trucks

Tripod Projector Screen

TV Cabinets

TV Mounts

TVs

Vacuum

Vacuum Breaker

Vanity Mirrors

VWC

Waste Baskets

Waste/Smoking Receptacle

Watchguard

Window Treatments

10

--------------------------------------------------------------------------------



EXHIBIT E

FORM OF NEW MANAGEMENT AGREEMENT

          N/A

11

--------------------------------------------------------------------------------



EXHIBIT F

POST-CLOSING AGREEMENT

          THIS POST-CLOSING AGREEMENT (this “Agreement”) is executed effective
as of ________________________ (the “Effective Date”), by and among
______________________ (“Seller”), _____________________________________
(“Buyer”), and CHICAGO TITLE COMPANY (“Escrow Agent”).

R E C I T A L S

          WHEREAS, pursuant to the provisions of Section 8.9 of that certain
Purchase Contract dated as of _____________________ between Seller and Buyer (as
amended, the “Contract”), as assigned to Buyer pursuant to that certain
Assignment of Contract dated of even date herewith, Buyer and Seller have
requested that Escrow Agent hold in escrow the Escrow Funds (as defined in the
Contract) in the amount of Two Hundred Thousand Dollars ($200,000.00) in
accordance with the provisions, upon the terms and subject to the conditions of
this Agreement; and

          WHEREAS, the Escrow Funds are being delivered to Escrow Agent in
accordance with the terms of the Contract and this Agreement.

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

          1. Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Contract.

          2. Appointment of Escrow Agent. Seller and Buyer hereby appoint Escrow
Agent to serve as escrow agent hereunder, and Escrow Agent agrees to act as
escrow agent hereunder in accordance with the provisions, upon the terms and
subject to the conditions of this Agreement. The Escrow Agent hereby
acknowledges receipt of the Escrow Funds. Escrow Agent shall invest the Escrow
Funds as directed by Seller, provided such investments are reasonably acceptable
to Buyer, and interest earned thereon shall constitute part of the Escrow Funds.

          3. Escrow Funds. Subject to the rights and obligations to transfer,
deliver or otherwise dispose of the Escrow Funds, Escrow Agent shall keep the
Escrow Funds in Escrow Agent’s possession pursuant to this Agreement for a
period of one (1) year from and after the Closing Date (the “Escrow Term”) to
provide for timely payment of claims made after Closing by Buyer for
indemnification, reimbursement, damages or other amounts payable by Seller or
for the performance of any of Seller’s obligations (each, a “Claim”) pursuant to
the terms of the Contract or this Agreement, including without limitation all
indemnification obligations of Seller to Buyer pursuant to Section 8.8 of the
Contract. The forgoing provisions of this Section 3 and the Recitals
notwithstanding, Seller and Buyer agree that on the date that is six (6) months
after the Closing Date, the Escrowed Funds shall be reduced to One Hundred
Thousand Dollars ($100,000.00), and Escrow Agent is hereby instructed to pay the
amount of Escrowed Funds in

12

--------------------------------------------------------------------------------



excess of One Hundred Thousand Dollars ($100,000.00) to Seller on the date that
is six (6) months after the Closing Date.

          4. Claims. Upon the determination by Buyer of the amount for which a
Claim will be made, Buyer shall send notice of such Claim (stating the amount
claimed) to the Escrow Agent and Seller. If Seller does not give written notice
to the Escrow Agent and Buyer of its intent to dispute the Claim or the amount
claimed within five (5) business days of the date Seller receives, pursuant to
Section 8 below, Buyer’s notice of Claim, Escrow Agent shall immediately pay to
Buyer from the Escrow Funds the amount specified in Buyer’s notice. If Seller
disputes the Claim within the five (5) business day period and Buyer and Seller
are unable to settle the dispute, Buyer and Seller shall petition a court of
competent jurisdiction for a resolution of the dispute. Seller and Buyer shall
each pay their respective costs incurred in any such court proceedings and shall
bear equally the expenses of the Escrow Agent in connection therewith. If Buyer
and Seller fail to bring such petition within thirty (30) days after the notice
of dispute of claim is received, Escrow Agent may, but is not required, to bring
such a petition. In any such action, all parties hereto agree to waive any right
to a trial by jury. After settlement or final determination of any dispute
relating to a Claim, the Escrow Agent shall immediately pay to Buyer from the
Escrow Funds the amount, if any, determined to be payable to Buyer. Payment of
any Escrow Funds to Buyer shall not discharge Seller’s obligations under the
Contract unless and until all of Buyer’s Claims are paid, discharged and
satisfied in full. Seller shall be and remain liable to Buyer for, and shall pay
to Buyer the full amount of, all such Claims notwithstanding that the Escrow
Funds may be insufficient to pay the same in full, and Seller shall immediately
pay to Buyer the amount of any deficiency to satisfy in full the amount of each
Claim. Unless otherwise provided herein, if (i) Buyer has not sent any notice of
a Claim during the Escrow Term or (ii) (x) all Claims of Buyer have been fully
paid, discharged and satisfied to Buyer’s satisfaction during the Escrow Term
and (y) a court of competent jurisdiction has resolved any disputes brought
before it by Buyer and Seller (or Escrow Agent on its own) and all orders of
such court have been complied with, the amount of Escrow Funds remaining with
Escrow Agent at the expiration of the Escrow Term, together with any interest
accrued thereon, shall (subject to the terms of this Agreement) be promptly
returned to Seller by Escrow Agent; provided, however, the return of any Escrow
Funds not shall terminate or relieve Seller of its unsatisfied post-closing
obligations, if any, to Buyer under the Contract.

          5. Reliance by Escrow Agent. In the performance of its duties
hereunder, Escrow Agent shall be entitled to rely upon any document, instrument
or signature purporting to be genuine and purporting to be signed by and of the
parties hereto or their successors unless Escrow Agent has actual knowledge to
the contrary. Escrow Agent may assume that any person purporting to give any
notice or instructions in accordance with the provisions hereof has been duly
authorized to do so.

          6. Liabilities of Escrow Agent.

                    a. Escrow Agent shall not be liable for any error of
judgment, or any action taken or omitted to be taken hereunder, except in the
case of Escrow Agent’s willful, bad faith misconduct or negligence. Escrow Agent
shall be entitled to consult with counsel of its choosing and shall not be
liable for any action suffered or omitted in accordance with the advice of such
counsel.

13

--------------------------------------------------------------------------------



                    b. In addition to the indemnities provided below, Escrow
Agent shall not be liable for, and each of the parties hereto jointly and
severally hereby indemnify and agree to save harmless and reimburse Escrow Agent
from and against all loss, cost, liability, damage and expense, including
outside counsel fees in connection with its acceptance of, or the performance of
its duties and obligations under, this Agreement, including the costs and
expenses of defending against any claim arising hereunder unless the same are
caused by the willful, bad faith misconduct or negligence of Escrow Agent.

                    c. Escrow Agent shall not be bound or in any way affected by
any notice of any modification or cancellation of this Agreement, or of any fact
or circumstance affecting or alleged to affect rights or liabilities hereunder
other than as is herein set forth, or affecting or alleged to affect the rights
and liabilities of any other person, unless notice of the same is delivered to
Escrow Agent in writing, signed by the proper parties to Escrow Agent’s
satisfaction and, in the case of modification, unless such modification shall be
approved by Escrow Agent in writing.

          7. Resignation or Termination of Escrow Agent.

                    a. Escrow Agent and any successor escrow agent, as the case
may be, may resign his or its duties and be discharged from all obligations
hereunder at any time upon giving five (5) business days’ prior written notice
to each of the parties hereto. The parties hereto will thereupon jointly
designate a successor escrow agent hereunder within said five (5) business day
period to whom the Escrow Funds shall be delivered. In default of such a joint
designation of a successor escrow agent, Escrow Agent shall retain the Escrow
Funds as custodian thereof until otherwise directed by the parties hereto,
jointly, or until the Escrow Funds are released in accordance with subsection
7.b. below, in each case, without liability or responsibility.

                    b. Anything in this Agreement to the contrary
notwithstanding, (i) Escrow Agent, on notice to the parties hereto, may take
such other steps as the Escrow Agent may elect in order to terminate its duties
as Escrow Agent hereunder, including, but not limited to, the deposit of the
Escrow Funds with a court of competent jurisdiction in the Commonwealth of
Virginia and the commencement of an action of interpleaders, and (ii) in the
event of litigation between any of the parties with respect to the Escrow Funds,
Escrow Agent may deposit the Escrow Funds with the court in which said
litigation is pending and, in any such event, Escrow Agent shall be relieved and
discharged from any liability or responsibility to the parties hereto. Escrow
Agent shall not be under any obligation to take any legal action in connection
with this Agreement or its enforcement or to appear in, prosecute or defend any
action or legal proceeding which, in the opinion of Escrow Agent, would or might
involve Escrow Agent in any cost, expense, loss, damage or liability, unless and
as often as requested, Escrow Agent shall be furnished with security and
indemnity satisfactory to Escrow Agent against all such costs, expenses
(including attorney’s fees), losses, damages and liabilities.

          8. Notices. All notices required herein shall be deemed to have been
validly given, as applicable: (i) if given by telecopy, when the telecopy is
transmitted to the party’s telecopy number specified below and confirmation of
complete receipt is received by the transmitting party during normal business
hours or on the next business day if not confirmed during normal business hours,
(ii) if hand delivered to a party against receipted copy, when the copy of the

14

--------------------------------------------------------------------------------



notice is receipted or rejected, (iii) if given by certified mail, return
receipt requested, postage prepaid, two (2) business days after it is posted
with the U.S. Postal Service at the address of the party specified below or (iv)
on the next delivery day after such notices are sent by recognized and reputable
commercial overnight delivery service marked for next day delivery, return
receipt requested or similarly acknowledged:

 

 

 

If addressed to Seller, to:

 

 

 

 

 

 

 

c/o White Lodging Services Corporation

 

 

701 East 83rd Avenue

 

 

Merrillville, Indiana 46410

 

 

Attn: Lawrence E. Burnell

 

 

Chief Operating Officer

 

 

Fax No.: (219) 685-6114

 

 

 

 

 

With a copy to:

 

 

 

 

 

Carol Ann Bowman

 

 

1000 East 80th Place, Suite 700 North

 

 

Merrillville, Indiana 46410

 

 

Fax No.: (210) 680-4226

 

 

 

If addressed to Buyer, to:

 

 

 

 

 

 

 

Apple Nine Hospitality Ownership, Inc.

 

 

814 East Main Street

 

 

Richmond, Virginia 23219

 

 

Attn: Justin Knight

 

 

Fax No.: (804) 344-8129

 

 

 

 

 

with a copy to:

 

 

 

 

 

Apple Nine Hospitality Ownership, Inc.

 

 

814 East Main Street

 

 

Richmond, Virginia 23219

 

 

Attn: Legal Dept.

 

 

Fax No.: (804) 727-6349

 

 

 

If addressed to Escrow Agent, to:

 

 

 

 

 

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------



or such other address or addresses as may be expressly designated by any party
by notice given in accordance with the foregoing provisions and actually
received by the party to whom addressed.

          9. Counterparts. This Agreement may be executed in any number of
counterparts each of which shall be deemed an original and all of which,
together, shall constitute one and the same Agreement.

          10. Binding Effect; Assignment; Amendments; Survival. The covenants,
conditions and agreements contained in this Agreement shall bind and inure to
the benefit of each of the parties hereto and their respective successors and
assigns. This Agreement may only be amended by a written modification executed
by Buyer and Seller. This Agreement shall survive Closing of the sale of the
Property and delivery of the Deed and shall not be in limitation or in lieu of,
the other rights and remedies available to Buyer under the Contract.

[Signatures on Next Page]

16

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF the parties have executed this Agreement as of the
day and year first above written.

 

 

 

 

 

 

 

SELLER:

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

 

 

 

APPLE NINE HOSPITALITY OWNERSHIP, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

ESCROW AGENT:

 

 

 

 

 

 

 

 

 

CHICAGO TITLE COMPANY

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

17

--------------------------------------------------------------------------------



EXHIBIT G

CONSENTS AND APPROVALS

A. Consents Under Hotel Contracts1

World Cinema, Inc. (relating to the 7/25/2008 agreement shown on Exhibit H)

Constellation New Energy, Inc. (relating to the 7/13/2009 agreement shown on
Exhibit H)

Centerpoint Energy Services, Inc. (relating to the 6/23/2010 agreement shown on
Exhibit H)

B. Governmental Approvals and Consents

State of Illinois Liquor Control Commission (Retailer Permit)

Village of Schaumburg (Permit to Serve Alcoholic Liquor)

--------------------------------------------------------------------------------

1 A number of the agreements identified on Exhibit H are in the name of the
Manager.  Some of these agreements take the form of “Master Agreements”
affecting multiple properties, including the Hotel.  Other agreements
are specifically applicable to the Hotel (together with the Master
Agreements, ”Manager Agreements”).  Given that Manager will continue as manager
of the Hotel after Closing, and that the Hotel may remain subject to the Manager
Agreements, Seller and Manager will jointly determine (i) whether the Manager
Agreements will continue to be effective following Closing without further
action on behalf of the Manager, Seller or Buyer and (ii) to the extent consent
or approvals are necessary to ensure that the Manager Agreements remain
effective, the Seller or Manager, as necessary, will make a good faith effort to
obtain the necessary consent or approvals.

18

--------------------------------------------------------------------------------



EXHIBIT H

PROPERTY AGREEMENTS

 

 

 

 

 

Name

 

Dated

 

Between

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

SESAC Hotel, Motel, and Resort Group Performance License

 

1/1/2009

 

White Lodging Services Corporation (master agreement) and SESAC, LLC

Newmarket International, Inc. Software License Agreement

 

5/30/2002

 

White Lodging Services Corporation (master agreement) and Newmarket
International, Inc.

Commercial Sales Agreement

 

12/7/2007

 

White Lodging Services Corporation and ADT Security Services, Inc.

Standard Elevator/Escalator Maintenance Contract

 

4/1/2007

 

White Lodging and Otis Elevator Company

2010 Landscape Management Proposal

 

3/18/2010

 

Hilton Garden Inn and Brickman Group, LTD

Satellite Programming License and Equipment Lease

 

7/25/2008

 

SCH White, LLC and World Cinema, Inc

Hilton High Speed Internet Circuit Agreement

 

8/16/2008

 

White Lodging Services Corporation and Hilton Systems Solutions, LLC

Electricity Supply Agreement

 

7/13/2009

 

Schwhite, LLC and Constellation Newenergy, Inc.

Energy Service Agreement

 

6/23/2010

 

Schwhite, LLC and Centerpoint Energy Services, Inc.

Maintenance Agreement

 

10/2/2008

 

White Lodging Services and OCE Imagistics

-19-

--------------------------------------------------------------------------------



EXHIBIT I

PENDING CLAIMS OR LITIGATION

None

-20-

--------------------------------------------------------------------------------



EXHIBIT J

LIQUOR LICENSE MANAGEMENT AGREEMENT

          THIS LIQUOR LICENSE MANAGEMENT AGREEMENT (this “Agreement”) is made
and entered into as of the ____ day of __________, 2010, by and between
____________________ (“Licensee”), _________________________ (“Owner”), and
_________________________ (“Lessee”).

W I T N E S S E T H:

          WHEREAS, Owner is acquiring the Hotel located at __________________
and the related facilities (“Hotel”), and leasing the Hotel to Lessee;

          WHEREAS, Licensee is the holder of a liquor license (“License”) issued
for the Hotel;

          WHEREAS, Lessee and/or its designee intend to obtain a new liquor
license in the name of Lessee or its designee, or to effect a transfer of the
existing License to Lessee or its designee (“New License”);

          WHEREAS, Owner and Lessee desire that Licensee provide certain
services with respect to alcoholic beverage sales and service within the Hotel
under the License (“Beverage Operations”) until such time as the New License is
issued; and

          WHEREAS, the parties to this Agreement desire to cooperate in making
certain that alcoholic beverage sales and service within the Hotel continue in a
professional and orderly fashion during the transition of ownership and issuance
of the New License.

          NOW THEREFORE, in consideration of the mutual promises and covenants
herein contained, Licensee, Lessee and Owner hereby agree as follows:

ARTICLE 1
Beverage Operations

          1.1 Appointment. Lessee hereby appoints Licensee, and Licensee hereby
accepts the appointment, as the interim manager of the Beverage Operations.

-21-

--------------------------------------------------------------------------------



          1.2 Inventory and Supplies. Lessee, at its expense, shall provide
during the Term (as defined below) hereof all operating equipment, fixtures,
furnishings and furniture, and supplies, including glassware (“Operating
Supplies”) necessary to manage the Beverage Operations in a manner consistent
with operating practices during the twelve (12) months preceding the acquisition
of the Hotel by Owner and in a professional manner consistent with the
management of hotels of a quality and type similar to the Hotel. Licensee shall
have the right to use the Operating Supplies in the conduct of providing its
services under this Agreement, in its discretion. Lessee shall bear all risk of
loss with respect to Operating Supplies.

          1.3 Term. Unless terminated sooner under another provision of this
Agreement, the term of this Agreement (“Term”) shall commence on the date hereof
and terminate immediately upon the earlier of (i) the date on which the
applicable licensing authority issues the New License, or (ii) one hundred
twenty (120) days after the date hereof. Clause (ii) of the preceding sentence
notwithstanding, the Term may be extended by Owner or Lessee for one or more
additional periods of up to sixty (60) days each upon notice to and consent by
Licensee. Licensee agrees that it will not unreasonably withhold, condition or
delay its consent to an extension of the Term so long as Lessee or its designee
has filed the application and is diligently pursuing the New License.

ARTICLE 2
Revenue and Expenses

          2.1 Revenues and Expenses. All gross revenue and receipts derived from
management of the Beverage Operations shall be the exclusive property of
Licensee. Said revenues and receipts shall be collected and retained by
Licensee, and used to pay the expenses of operations in accordance with Section
2.2 below.

          2.2 Licensee Expenses. During the Term, Licensee shall not be
responsible for any expenses incurred in connection with Beverage Operations
including, but not limited to, all expenses incurred by Licensee to maintain
designated personnel at the Hotel pursuant to Section 3.1 hereof.. Licensee
shall use the revenues and receipts it collects from Beverage Operations to pay
the expenses of Beverage Operations during the Term (including any extension
thereof). In the event that the revenues and receipts from Beverage Operations
are less than the expenses of Beverage Operations, Lessee shall reimburse
Licensee promptly upon demand, for any shortfall. In the event that the revenues
and receipts from Beverage Operations exceed the expenses of Beverage
Operations, Licensee shall turn over to Lessee the excess promptly at the end of
the Term.

-22-

--------------------------------------------------------------------------------



ARTICLE 3
Operations

          3.1 Authority and Duties.

          (a) Licensee will perform or cause to be performed all duties required
or desirable in the management and operation of the Beverage Operations to
maintain the Beverage Operations in compliance with the laws and regulations of
the jurisdiction that issues the License. Licensee’s duties shall include, but
not be limited to, the supervision of, and arrangement for, the employment of a
sufficient number of adequately trained staff. Licensee shall also make all
purchases necessary for the continued Beverage Operations.

          (b) During the Term, Licensee shall supervise all Beverage Operations
activities until such time as the New License is issued to Lessee or its
designee.

          (c) The Beverage Operations shall be operated according to Licensee’s
customary standards and practices and in a lawful manner in compliance with all
laws and regulations of the jurisdiction that issues the License. Final
decisions regarding: (i) permitted activities, (ii) methods of operation, and
(iii) all issues or matters relating to compliance with laws and regulations,
shall be made by Licensee in its sole, but reasonable, discretion.

          3.2 Employees. Licensee shall arrange for the employment, direction,
control and discharge, as the case may be, of all personnel employed in the
Beverage Operations, subject, however, to the terms of the management agreement
between White Lodging Services Corporation (“Management Company”) and Lessee for
the Hotel (“Management Agreement”). Licensee will not knowingly employ any
person who is disqualified from being employed on an alcoholic beverage licensed
premise.

          3.3 Records. Licensee shall arrange for the keeping of full and
adequate books of account and other records reflecting the Beverage Operations.

          3.4 Maintaining License; Assisting Lessee Obtain New License. Licensee
shall exercise all commercially reasonable efforts to keep the License in full
force and effect throughout the Term. Licensee shall also exercise all
commercially reasonable efforts to cooperate with Lessee in Lessee’s efforts to
obtain the New License. All costs, charges and expenses incurred by Licensee in
connection with maintaining the License and/or assisting Lessee to procure a New
License shall be paid pursuant to the provisions of Section 2.2 above.

          3.5 Appointment of Lessee as Agent. Licensee hereby appoints Lessee,
and Lessee hereby accepts the appointment, as Licensee’s agent to perform, and
Lessee agrees to perform,

-23-

--------------------------------------------------------------------------------



all of Licensee’s obligations and undertakings under Sections 3.1, 3.2, 3.3 and
3.4. Licensee and Lessee acknowledge and agree that Lessee shall have the right
to appoint Management Company as its subagent to perform some or all of the
obligations of Lessee under Sections 3.1, 3.2, 3.3 and 3.4.

ARTICLE 4
Insurance

          4.1 Maintenance of Insurance.

          (a) During the term of this Agreement, Lessee agrees to maintain, at
its sole cost and expense, a policy of general liability insurance, including
liquor liability coverage, on an occurrence basis, with liability limits equal
to the greater of (i) $1,000,000 per occurrence, and $2,000,000 in the
aggregate, or (ii) the amount required by the Management Agreement. Such
policies shall name Licensee and Licensee’s employees as additional insureds,
shall include coverage for damages arising out of the acts of Licensee and
Licensee’s employees, and shall provide that such policy is primary insurance
and not excess over or contributory with any other valid, existing and
applicable insurance in force for or on behalf of Licensee and the employees.
Lessee also agrees to maintain such other types of insurance, and in such
amounts, as may be required by the Management Agreement.

          (b) The policies of insurance maintained by Lessee shall not be
cancelable during the Term.

          4.2 Waiver of Subrogation. Lessee shall cause all policies of
insurance maintained pursuant to the terms hereof to provide that the insurance
company will have no right to subrogation against Licensee or any of Licensee’s
agents or employees or affiliates.

          4.3 Indemnity. Lessee shall indemnify, defend, and hold Licensee and
its agents, partners, employees, subsidiaries, parents and affiliates
(“Licensee’s Agents”) harmless from any and all liabilities, damages, claims,
costs, penalties, citations, enforcement actions, losses, or expenses (including
reasonable attorneys’ fees and expenses) incurred by Licensee’s Agents in
connection with this Agreement or the Beverage Operations from and after the
date hereof, except for matters that arise due to the gross negligence or
willful misconduct of Licensee. Owner and Lessee hereby acknowledge and agree
that Licensee shall have no liability for, and the foregoing indemnity shall
expressly apply to, without limitation, any liabilities, damages, claims, costs,
penalties, citations, enforcement actions, losses, or expenses arising out of
the acts or omissions of Owner, Lessee or Management Company, and that the acts
and omissions of Owner, Lessee and Management Company shall not be imputed to or
upon Licensee, by reason of their status as agent or subagent of Licensee or
otherwise. Owner and Lessee hereby waive any claim or defense of imputed
liability against Licensee for the act or omissions of Owner,

-24-

--------------------------------------------------------------------------------



Lessee or Management Company. {Note – Modify if White Lodging Services
Corporation is the Licensee}

ARTICLE 5
Events of Default, Termination

          5.1 Events of Default. Each of the following shall constitute an
“Event of Default” under this Agreement:

          (a) The failure of any party to pay when due any amount payable to the
other party under this Agreement for a period of five (5) days after written
notice from the other party that such payment is due and payable; or

          (b) Lessee or Licensee fails to remedy any other breach of its
obligations under this Agreement within fifteen (15) days (or such longer time
as the other party may in writing allow), after receipt of written notice from
the other party.

          5.2 Remedies. Upon the occurrence and during the continuation of an
Event of Default, in addition to and cumulative of any and all rights and
remedies available to the non-defaulting party under this Agreement, at law or
in equity, the non-defaulting party may terminate this Agreement upon written
notice to the other party and, except as to liabilities or claims which shall
have accrued or arisen prior to or on account of such termination, and except as
otherwise provided in Section 6.2 hereof, all obligations hereunder shall cease.
In any judicial proceeding in which the validity of termination is at issue,
neither party will be limited to the reasons for default set forth in any notice
sent pursuant to this Agreement.

ARTICLE 6
Miscellaneous

          6.1 Notices. Any notice, statement or demand required to be given
under this Agreement shall be in writing and shall be deemed to have been given
if delivered personally or delivered by reputable overnight delivery service
with proof of delivery or mailed by registered or certified mail, return receipt
requested, addressed, if to Licensee, at 1000 East 80th Place, Suite 600 North,
Merrillville, Indiana 46401, Attn: Lawrence E. Burnell, with copies to Carol Ann
Bowman, 1000 East 80th Place, Suite 700 North, Merrillville, Indiana 46410 and
M. Jay Yurow, at Venable LLP, 8010 Towers Crescent Drive, Suite 300, Vienna,
Virginia 22182, and, if to Lessee, at _________________________, with a copy
to______________________, Attn: ________________________, and, if to Owner, at
_________________________, with a copy to
________________________________________, Attn: ____________________, or to such
other addresses as Licensee, Lessee or Owner shall designate in the manner
herein provided.

-25-

--------------------------------------------------------------------------------



          6.2 Survival. Unless expressly stated to the contrary, all obligations
for any payment or reimbursement by one party to the other shall survive the end
of the Term and the termination of this Agreement. The provisions of Sections
4.2 and 4.3 of this Agreement shall survive the end of the Term and the
termination of this Agreement.

          6.3 Partial Invalidity. If any of the phrases, sentences, clauses or
paragraphs contained in this Agreement shall be declared invalid by the final
and unappealable order, decree, or judgment of any court, this Agreement shall
be construed as if such phrases, sentences, clauses or paragraphs had not been
inserted, provided that the economic basis of this Agreement is not hereby
altered. Nothing in this Agreement shall be considered or construed to grant any
rights or obligations other than in accordance with all legal requirements in
connection with the sales and services relating to alcoholic beverages.

          6.4 Modifications; Waivers. This Agreement may not be changed,
modified or terminated, nor may any provision hereof be waived, except by a
writing signed by the party to be charged with any such change, modification,
termination or waiver. The waiver of any of the terms and conditions of this
Agreement on any occasion or occasions shall not be deemed a waiver of such
terms and conditions on any future occasion.

          6.5 Governing Law. This Agreement shall be governed by, interpreted
under, construed and enforced in accordance with the laws of the jurisdiction
that issues the License and the courts of such jurisdiction shall have
jurisdiction over any matters arising hereunder. Lessee agrees to comply with
all laws and regulations and ordinances of the jurisdiction that issues the
License.

          6.6 Assignment. Except as expressly provided in this Agreement, no
party hereto may assign or transfer any of its rights or obligations under this
Agreement to any other person, firm or company without the written consent of
the other parties.

[Signature page follows]

-26-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Licensee, Lessee and Owner have duly executed this
Agreement as of the day and year first written above.

 

 

 

 

 

 

LICENSEE:

 

 

 

 

 

 

By: 

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

LESSEE:

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

OWNER:

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

-27-

--------------------------------------------------------------------------------



EXHIBIT K

OTHER CONTRACTS

1. Purchase Contract between Mishares, LLC, as Seller, and Apple Nine
Hospitality Ownership, Inc., as Buyer, dated September 10, 2010 (Mishawaka
Residence Inn)

2. Purchase Contract between Mettares, LLC, as Seller, and Apple Nine
Hospitality Ownership, Inc., as Buyer, dated September 10, 2010 (Lake
Forest/Mettawa Residence Inn)

3. Purchase Contract between Mettawhite, LLC, as Seller, and Apple Nine
Hospitality Ownership, Inc., as Buyer, dated September 10, 2010 (Lake
Forest/Mettawa Hilton Garden Inn)

4. Purchase Contract between Parmer Lane Associates III, L.P., as Seller, and
Apple Nine Hospitality Ownership, Inc., as Buyer, dated September 10, 2010
(Austin Hilton Garden Inn)

5. Purchase Contract between Etkin White Novi, LLC, as Seller, and Apple Nine
Hospitality Ownership, Inc., as Buyer, dated September 10, 2010 (Novi Hilton
Garden Inn)

6. Purchase Contract between Warriwhite, LLC, as Seller, and Apple Nine
Hospitality Ownership, Inc., as Buyer, dated September 10, 2010 (Warrenville
Hilton Garden Inn)

7. Purchase Contract between Fishspring, LLC, as Seller, and Apple Nine
Hospitality Ownership, Inc., as Buyer, dated September 10, 2010 (Indianapolis
SpringHill Suites)

8. Purchase Contract between Ausnorth FFIS Hotel, LLC, as Seller, and Apple Nine
Hospitality Ownership, Inc., as Buyer, dated September 10, 2010 (Austin
Fairfield Inn & Suites)

9. Purchase Contract between Whiteco Industries, Inc., as Seller, and Apple Nine
Hospitality Ownership, Inc., as Buyer, dated September 10, 2010 (Tampa Embassy
Suites)

10. Purchase Contract between Ausnorth CY Hotel, LLC, as Seller, and Apple Nine
Hospitality Ownership, Inc., as Buyer, dated September 10, 2010 (Austin
Courtyard)

11. Purchase Contract between Happy Valley Res, LLC, as Seller, and Apple Nine
Hospitality Ownership, Inc., as Buyer, dated September 10, 2010 (Phoenix
Courtyard & Phoenix Residence Inn)

12. Purchase Contract between Chanprice, LLC, as Seller, and Apple Nine
Hospitality Ownership, Inc., as Buyer, dated September 10, 2010 (Chandler
Courtyard & Chandler Fairfield Inn & Suites)

13. Purchase Contract between Slicspring, LLC, as Seller, and Apple Nine
Hospitality Ownership, Inc., as Buyer, dated September 10, 2010 (Salt Lake City
SpringHill Suites)

-28-

--------------------------------------------------------------------------------